 
Exhibit 10.84
 
 
 
REIMBURSEMENT AGREEMENT
 
(Temporary Credit and Liquidity Program)
 
 
among
 
 
[HOUSING FINANCE AGENCY],
 
 
[TRUSTEE], as Trustee and Tender Agent,
 
 
FANNIE MAE
 
 
and
 
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
 
 
Dated as of [CLOSING DATE], 2009
 
 
[HOUSING FINANCE AGENCY]
[NAME OF BONDS]
Concerning credit and liquidity support for the various Series of Bonds
identified in Schedule 1 attached
hereto.
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

                          Page  
ARTICLE I
  DEFINITIONS   1              
Section 1.1.
      Specific Terms   1
Section 1.2.
      Incorporation of Certain Definitions by Reference   7
Section 1.3.
      Accounting Matters   7
Section 1.4.
      Interpretation   8          
ARTICLE II
  AGREEMENT TO DELIVER CREDIT AND LIQUIDITY FACILITY; REIMBURSEMENT   8        
     
Section 2.1.
      Agreement to Execute and Deliver Credit and Liquidity Facility   8
Section 2.2.
      Reimbursement Obligations: Credit Enhancement Advances   8
Section 2.3.
      Repayment of Liquidity Advances and Mandatory Tender Advances   8
Section 2.4.
      Payment Notices to GSEs   8
Section 2.5.
      Repayment of Excess Advances   8          
ARTICLE III
  PURCHASE OF BONDS; FEES   9              
Section 3.1.
      Purchase of Bonds   9
Section 3.2.
      Bank Bonds   9
Section 3.3.
      Method of Purchasing   10
Section 3.4.
      Reduction, Reinstatement or Termination of Amount Available   10
Section 3.5.
      Sale of Bank Bonds Limited   10
Section 3.6.
      Rights of Bank Bondholders   11
Section 3.7.
      Facility Fee and Other Fees   11
Section 3.8.
      Net of Taxes, Etc   12
Section 3.9.
      Increased Costs   13
Section 3.10.
      Computations: Payments   14
Section 3.11.
      Voluntary Termination   14
Section 3.12.
      Nature of Obligations   15
Section 3.13.
      Tax Ownership   15          
ARTICLE IV
  BANK BONDS   15              
Section 4.1.
      Maturity; Interest   15          
ARTICLE V
  CONDITIONS PRECEDENT TO EFFECTIVENESS   16              
Section 5.1.
      Conditions   16
Section 5.2.
      Other Documents   17
Section 5.3.
      Legal Opinions   17
Section 5.4.
      Supporting Documents of the Issuer   18
Section 5.5.
      Supporting Documents of the Trustee   18
Section 5.6.
      Other Supporting Documents   18
Section 5.7.
      Payment of Fees and Expenses   18
Section 5.8.
      Rating   18
Section 5.9.
      Issuer Bond Rating   18
Section 5.10.
      Other Documents   19





--------------------------------------------------------------------------------



 



                          Page  
ARTICLE VI
  REPRESENTATIONS AND WARRANTIES   19              
Section 6.1.
      Status   19
Section 6.2.
      Power and Authority   19
Section 6.3.
      Enforceability   19
Section 6.4.
      No Conflict   19
Section 6.5.
      Consents   20
Section 6.6.
      Litigation   20
Section 6.7.
      Default   20
Section 6.8.
      Official Statement   20
Section 6.9.
      Bonds   20
Section 6.10.
      Assignment of Bonds   20
Section 6.11.
      Incorporation of Representations and Warranties   20
Section 6.12.
      Financial Statements   21
Section 6.13.
      Complete and Correct Information   21
Section 6.14.
      No Proposed Legal Changes   21
Section 6.15.
      The Tender Agent and the Remarketing Agent   21
Section 6.16.
      [Reserved.]   22
Section 6.17.
      No Sovereign Immunity   22
Section 6.18.
      Interest   22
Section 6.19.
      Investment Obligations   22
Section 6.20.
      Tax-Exempt Status   22
Section 6.21.
      Security   22
Section 6.22.
      Hedges   22
Section 6.23.
      Investment Guidelines   22          
ARTICLE VII
  COVENANTS   22              
Section 7.1.
      Payment Obligations   22
Section 7.2.
      Related Documents   23
Section 7.3.
      Reporting Requirements   23
Section 7.4.
      Compliance With Law   26
Section 7.5.
      Notices   26
Section 7.6.
      Certain Information   27
Section 7.7.
      Liquidity   27
Section 7.8.
      Appointment of Successors and Replacements   27
Section 7.9.
      Maintenance of Approvals: Filings, Etc   27
Section 7.10.
      Inspection Rights   27
Section 7.11.
      Additional Obligations   27
Section 7.12.
      Permitted Liens   27
Section 7.13.
      Issuer Bond Rating   28
Section 7.14.
      Litigation, Etc   28
Section 7.15.
      Indenture; Redemption of Bank Bonds; Payment of Fees   28
Section 7.16.
      Maintenance of Existence   28
Section 7.17.
      Swap Termination Fees   28
Section 7.18.
      Further Assurances   28
Section 7.19.
      Disclosure to Participants   29
Section 7.20.
      Conversions; Defeasance   29
Section 7.21.
      Investment Securities   29

ii



--------------------------------------------------------------------------------



 



                          Page  
Section 7.22.
      [Reserved.]   29
Section 7.23.
      Maintenance of Tax-Exempt Status of the Bonds   29
Section 7.24.
      No Leverage; No Derivatives   29
Section 7.25.
      Special GSE Program Covenants   29          
ARTICLE VIII
  EVENTS OF DEFAULT   31              
Section 8.1.
      Payments   31
Section 8.2.
      Fee Payments; Reimbursement   31
Section 8.3.
      Representations   31
Section 8.4.
      Certain Covenants   31
Section 8.5.
      Other Covenants   32
Section 8.6.
      Insolvency   32
Section 8.7.
      Invalidity   32
Section 8.8.
      Ratings Withdrawal or Suspension   33
Section 8.9.
      Default on Other Obligations   33
Section 8.10.
      Judgment   33
Section 8.11.
      Maintenance of Tax-Exempt Status of the Bonds   33
Section 8.12.
      Event of Default Under Related Documents   33
Section 8.13.
      Remedies   33          
ARTICLE IX
  OBLIGATIONS ABSOLUTE   34              
Section 9.1.
      Obligations Absolute   34          
ARTICLE X
  MISCELLANEOUS   34              
Section 10.1.
      Amendments; Liability of the GSEs   34
Section 10.2.
      Costs and Expenses   35
Section 10.3.
      Notices   36
Section 10.4.
      Successors and Assigns   37
Section 10.5.
      Governing Law; Waiver of Jury Trial; Venue   38
Section 10.6.
      No Waivers, Amendments, Etc   38
Section 10.7.
      Counterparts   38
Section 10.8.
      Source of Funds   38
Section 10.9.
      Term of the Agreement   39
Section 10.10.
      Headings   39
Section 10.11.
      Complete and Controlling Agreement   39
Section 10.12.
      Losses Relating to Telephonic Notices   39
Section 10.13.
      Severability   39
Section 10.14.
      Notices to, and Independent Rights of, the GSEs   39              
SCHEDULE 1
           
SCHEDULE 2
           
SCHEDULE 3
           
SCHEDULE 4
           



iii



--------------------------------------------------------------------------------



 



REIMBURSEMENT AGREEMENT
 
THIS REIMBURSEMENT AGREEMENT, dated as of [CLOSING DATE], 2009 (as the same may
be amended and supplemented from time to time, this “Agreement”), by and among
the [HOUSING FINANCE AGENCY] (the “Issuer”), [TRUSTEE], acting hereunder not in
its individual capacity but solely as Tender Agent and Trustee (both said roles
being defined herein as the “Trustee”), FANNIE MAE, a federally-chartered and
stockholder-owned corporation organized and existing under the Federal National
Mortgage Association Charter Act, 12 U.S.C. § 1716, et seq. (“Fannie Mae”) and
FEDERAL HOME LOAN MORTGAGE CORPORATION, a shareholder-owned government sponsored
enterprise organized under the laws of the United States (“Freddie Mac”) (Fannie
Mae and Freddie Mac are herein referred to as the “GSEs” and, each, a “GSE”),
 
WITNESSETH:
 
WHEREAS, the Issuer has issued its [NAME OF BONDS], a portion of which is
currently outstanding in the one or more Series and in the aggregate principal
amounts identified in Schedule 1 hereto (each, a “Series of Bonds” and together
the “Bonds”), pursuant to the [Indenture/Bond Resolution adopted by the Issuer
on           ,           ], as heretofore amended and supplemented (as the same
may be amended and supplemented from time to time hereafter, the “Indenture”);
 
WHEREAS, the Issuer wishes to enhance the liquidity of the Bonds by providing
(i) credit support for the Bonds and (ii) liquidity support for the Bonds which
are not remarketed upon certain tenders by the Bondholders or Beneficial Owners
thereof on or prior to the last day of the Commitment Period (as hereinafter
defined) as provided herein through purchases of Bonds by the GSEs, both from
the proceeds of advances made pursuant to a Standby Irrevocable Temporary Credit
and Liquidity Facility, dated as of [DATE] and issued by the GSEs (the “Credit
and Liquidity Facility”);
 
WHEREAS, each of the GSEs is willing, upon the occurrence of certain events, to
fund one-half of any required credit advance and to purchase one half of any of
the outstanding Bonds tendered by the Bondholders or Beneficial Owners thereof
and not successfully remarketed, upon the terms and conditions set forth in this
Agreement and the Credit and Liquidity Facility; and
 
WHEREAS, in reliance upon the provisions hereof, the GSEs are willing to enter
into this Agreement and to deliver the Credit and Liquidity Facility.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1. Specific Terms.  As used herein, the following terms have the
meanings indicated below or in the referenced Section of this Agreement, unless
the context clearly indicates otherwise:
 
“Act” means the governing law of the State pursuant to which the Issuer was
created and exists and the Bonds were issued and are outstanding, as more
particularly described in the Indenture.
 
“Administrator” means U.S. Bank National Association, acting as custodian,
collection agent, paying agent and administrator pursuant to an Administration
Agreement by and among the GSEs, the U.S. Department of the Treasury and the
Administrator and relating to the Bonds which are held as Bank Bonds, or such
successor or replacement as specified in writing by the GSEs to the Trustee and
Issuer.





--------------------------------------------------------------------------------



 



“Advance” shall have the meaning set forth in the Credit and Liquidity Facility.
 
“Affiliate” means, with respect to a Person, any Person (whether for-profit or
not-for-profit), which “controls,” or is “controlled” by, or is under common
“control” with such Person. For purposes of this definition, a Person “controls”
another Person when the first Person possesses or exercises directly, or
indirectly through one or more other affiliates or related entities, the power
to direct the management and policies of the other Person, whether through the
ownership of voting rights, membership, the power to appoint members, trustees
or directors, by contract, or otherwise.
 
“Agreement” means this Reimbursement Agreement, as amended or supplemented.
 
“Alternate Liquidity Facility” for a Series of Bonds means a liquidity facility,
self liquidity or other liquidity arrangement being substituted for the Credit
and Liquidity Facility with respect to that Series of Bonds and which meets the
requirements for such a facility or arrangement as set forth in the Indenture.
 
“Amount Available” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Annual Filing” means the annual financial information required to be provided
by the Issuer pursuant to a continuing disclosure undertaking of the Issuer
pursuant to Rule 15c2-12, which information shall be provided to the GSEs
pursuant to Section 7.3 hereof as and when required by Rule 15c2-12, whether or
not Rule 15c2-12 applies to the Bonds.
 
“Bank Bondholder” means the Administrator and any other Person to whom the
Administrator has sold or otherwise transferred Bank Bonds pursuant to
Section 3.5(a) hereof.
 
“Bank Bonds” means each Bond purchased with the proceeds of a Liquidity Advance
or a Mandatory Tender Advance, until remarketed or deemed to be remarketed in
accordance with Section 3.5(c) hereof.
 
“Bank Rate” means, for each day of determination with respect to any Bank Bond,
except as otherwise provided in Section 3.2(a) hereof, from and including the
Purchase Date of such Bank Bond, the Base Rate; provided that from and after the
occurrence of an Event of Default, the Bank Rate shall equal the Default Rate,
provided further that at no time shall the interest on Bank Bonds or the Default
Rate be less than the interest rate on the Bonds that are not Bank Bonds.
 
“Base Rate” means, for any day, a fluctuating rate of interest per annum equal
to the base or prime rate of JPMorgan Chase Bank, National Association, until
such time as another “Money Center” bank is designated by the GSEs in their
discretion by notice to the Issuer, plus 1.0%.
 
“Bond Counsel” means nationally recognized bond counsel selected by the Issuer.
 
“Bondholders” means the owners of the Bonds as further described in the
Indenture.
 
“Bond Register” means a register recording the ownership of the Bonds maintained
by the Trustee in accordance with the Indenture.
 
“Bonds” has the meaning set forth in the recitals hereof.
 
“Book Entry Bonds” means the Bonds, so long as the book entry system with DTC
and its participants is used for determining ownership of the Bonds.


2



--------------------------------------------------------------------------------



 



“Business Day” has the meaning set forth in the Credit and Liquidity Facility.
 
“CLF Effective Date for Series” shall mean with respect to a Series of Bonds,
the date specified as such in Schedule 1.
 
“Credit and Liquidity Facility” means the Standby Irrevocable Temporary Credit
and Liquidity Facility dated as of [DATE] issued by the GSEs and providing
liquidity and credit support with respect to the Bonds, as the same may be
amended from time to time.
 
“Credit Enhancement Advance” shall have the meaning set forth in the Credit and
Liquidity Facility.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment Period” means the period from the Effective Date hereof to and
including the Termination Date.
 
“Custodian” means the Administrator, or such successor or replacement custodian
as specified in writing by the GSEs to the Trustee and Issuer.
 
“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under capital leases, (e) all Debt of
others secured by a lien on any asset of such Person, whether or not such Debt
is assumed by such Person, and (f) all Guarantees by such Person of Debt of
other Persons.
 
“Default” means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time and/or giving of notice, would constitute
an Event of Default.
 
“Default Rate” means the Base Rate from time to time in effect plus 2.0% per
annum, commencing 14 days following the occurrence of an Event of Default, if
not cured, provided that at no time shall the Default Rate be less than the
interest rate on the Bonds that are not Bank Bonds.
 
“Differential Interest Amount” means, with respect to any Bank Bond, the excess
of (a) interest which has accrued and could actually be paid on such Bank Bonds
at the Bank Rate, as determined in accordance with Sections 3.2(a) and 4.1
hereof, up to but excluding the Business Day on which such Bank Bonds are
purchased from the Bank Bondholder pursuant to Section 3.5(c) hereof, over
(b) the interest accrued on such Bonds received by the Bank Bondholder as part
of the Sale Price or otherwise paid to the Bank Bondholders.
 
“Dollars,” “US$,” and “U.S. Dollars” means the lawful currency of the United
States of America.
 
“Draw Request” means a demand for payment delivered by the Trustee to the GSEs
under the Credit and Liquidity Facility.
 
“DTC” means The Depository Trust Company, and its successors.
 
“Effective Date” shall mean the date on which this Agreement is executed and
delivered by the GSEs.


3



--------------------------------------------------------------------------------



 



“Eligible Bonds” means Bonds that bear interest at the seven day variable rate
interest rate mode provided in the Indenture and which are not Bank Bonds or
Bonds owned by or held on behalf of, for the benefit of or for the account of
the Issuer or any Affiliate of the Issuer.
 
“Event of Default” has the meaning set forth in Article VIII hereof.
 
“Excess Bank Bond Interest” has the meaning set forth in Section 3.2(a) hereof.
 
“Expiration Date” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Fannie Mae” has the meaning set forth in the introductory paragraph hereof.
 
“Fitch” means Fitch Ratings, or any successor thereto.
 
“Freddie Mac” has the meaning set forth in the introductory paragraph hereof.
 
“Funds” and “Accounts” means all funds and accounts held by the Issuer and/or
the Trustee under the Indenture as security for the Bonds.
 
“Governmental Agency” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including any zoning authority, the
Federal Deposit Insurance Corporation or the Federal Reserve Board, any central
bank or any comparable authority), or any arbitrator with authority to bind a
party at law.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement condition or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part).
 
“Hedge” means any interest rate swap, interest rate cap, interest rate collar or
other arrangement, contractual or otherwise, which has the effect of an interest
rate swap, interest rate collar or interest rate cap or which otherwise
(directly or indirectly, derivatively or synthetically) hedges interest rate
risk associated with being a debtor of variable rate debt, or any agreement or
other arrangement to enter into any of the above on a future date or after the
occurrence of one or more events in the future, including but not limited to
those listed on Schedule 2 to this Agreement.
 
“Indenture” has the meaning given such term in the recitals hereof.
 
“Interest Component” has the meaning set forth in Section 3.1 hereof.
 
“Interest Portion” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Interest Payment Date” means, with respect to interest on each Series of Bonds,
the dates set forth in Schedule 1 and with respect to interest payable on Bank
Bonds, the first Business Day of each


4



--------------------------------------------------------------------------------



 



calendar month and each other interest payment date described in Section 3.1
hereof, unless otherwise required by the Indenture and, also, each date set
forth in the Indenture for the payment of interest.
 
“Issuer” means the [HOUSING FINANCE AGENCY], and its successors.
 
“Issuer Bond Rating” means the long-term rating (without regard for any bond
insurance or any other form of credit enhancement other than GNMA, Freddie Mac
and Fannie Mae Mortgage-Backed Securities) assigned to the Bonds or Parity Debt
by each Rating Agency then providing a long-term rating with respect to the
Issuer.
 
“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, hypothecation, assignment, deposit arrangement or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected or effective under applicable law, as well as the interest
of a vendor or lessor under any conditional sale agreement, capital or finance
lease or other title retention agreement relating to such asset.
 
“Liquidity Advance” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Mandatory Tender” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Mandatory Tender Advance” shall have the meaning set forth in the Credit and
Liquidity Facility.
 
“Material Event Notices” means material event notices required to be provided by
the Issuer pursuant to a continuing disclosure undertaking of the Issuer
pursuant to Rule 15c2-12, which material event notices shall be provided to the
GSEs pursuant to Section 7.3 hereof as and when required by Rule 15c2-12,
whether or not Rule 15c2-12 applies to the Bonds.
 
“Maximum Rate” means, with respect to Bank Bonds, the lesser of (i) 15.00% per
annum; or (ii) the maximum lawful rate of interest permitted by applicable law
or the Indenture.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Official Statement” means the most recent Official Statement or Remarketing
Statement of the Issuer pertaining to the Bonds as the same may be supplemented
from time to time.
 
“Optional Tender” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Other Taxes” has the meaning set forth in Section 3.8(a) hereof.
 
“Outstanding” means Bonds treated as then outstanding and unpaid for purposes of
the Indenture.
 
“Parity Debt” means other Debt, including bonds (excluding the Bonds), that is
now or hereafter Outstanding under the terms of the Indenture; provided, that
such Debt is secured on a parity with the Bonds pursuant to the Indenture.
 
“Participant(s)” means any bank(s), governmental entities or other financial
institutions that may purchase from a GSE a participation interest in this
Agreement pursuant to a participation agreement between such GSE and the
Participant(s), through purchase of an interest in a grantor trust or otherwise.
 
“Payment Due Date” has the meaning set forth in Section 4.1(a) hereof.


5



--------------------------------------------------------------------------------



 



“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a governmental or political subdivision or an agency or instrumentality thereof.
 
“Principal Portion” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Program Expenses” means costs and expenses of administering the Indenture and
the security pledged thereunder and payable from Revenues at a priority which is
senior to debt service on the Bonds.
 
“Proposed Determination” means a determination by the IRS or successor
Governmental Agency which triggers administrative appeals rights.
 
“Purchase Date” means the date on which tendered Bonds are required to be
purchased under the terms of the Indenture.
 
“Purchase Notice” has the meaning set forth in Section 3.5(b) hereof.
 
“Purchase Price” means, with respect to any Eligible Bond on any Purchase Date
therefor, the unpaid principal amount thereof plus accrued interest thereon from
and including the Interest Payment Date next preceding such Purchase Date to but
excluding the Purchase Date thereof, in each case without premium; provided that
accrued interest will not be included in the Purchase Price if the applicable
Purchase Date is an Interest Payment Date; provided further the aggregate amount
of Purchase Price constituting the Interest Component shall not exceed the
Interest Portion specified in the Credit and Liquidity Facility.
 
“Purchaser” has the meaning set forth in Section 3.5(b) hereof.
 
“Rating Agencies” means S&P, Fitch and Moody’s.
 
“Rating Agency” means S&P, Fitch or Moody’s.
 
“Related Documents” means this Agreement, the Credit and Liquidity Facility, the
Bonds, the Indenture, any investment agreement or repurchase agreement relating
to security for the Bonds, any surety bond or other credit or liquidity support
relative to the Bonds, any Hedge entered into with respect to the Bonds and
payable on a parity therewith and the Remarketing Agreement, as the same may be
amended or modified from time to time in accordance with their respective terms
and the terms hereof.
 
“Remarketing Agent” for a Series of Bonds shall be as specified in Schedule 1
attached hereto, together with its successors and assigns.
 
“Remarketing Agreement” for a Series of Bonds means the remarketing agreement
pursuant to which the Remarketing Agent is obligated to remarket such Series of
Bonds, as such remarketing agreement is amended from time to time.
 
“Revenue Fund” means the trust account or accounts held by the Trustee under the
Indenture and into which Revenues are deposited.
 
“Revenues” means all amounts received and receivable by the Trustee under the
Indenture which amounts are pledged to payment of the Bonds.


6



--------------------------------------------------------------------------------



 



“Rule 15c2-12” means Rule 15c2-12 promulgated by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Sale Date” has the meaning set forth in Section 3.5(b) hereof.
 
“Sale Price” has the meaning set forth in Section 3.5(b) hereof.
 
“Security” means, subject to the provisions of the Indenture, all of the
Revenues with respect to the Bonds, all of the proceeds of the Bonds and any
other amounts held in any Fund or Account established pursuant to the Indenture
and all of the right, title and interest of the Issuer in each mortgage loan or
mortgage-backed security (including all agreements entered into under each such
agreement) relating to the Bonds. To the extent that there is any conflict
between this definition of “Security” and the provisions of the Indenture, the
provisions of the Indenture shall be deemed controlling.
 
“State” means the State or Commonwealth of [STATE].
 
“Taxes” has the meaning set forth in Section 3.8(a) hereof.
 
“Tender Agent” means [TRUSTEE] in its capacity as Tender Agent under the
Indenture and any successor tender agent appointed for the Bonds.
 
“Termination Date” shall have the meaning set forth in the Credit and Liquidity
Facility.
 
“Term Out” means the mandatory repayment of a Bank Bond as described in
Section 4.1 hereof.
 
“Term Out Period” means the period commencing on the final day of the Commitment
Period, and ending on the earlier of: (i) the tenth (10th) anniversary of the
date on which the related Bank Bond becomes subject to a Term Out Period and
(ii) the maturity date of such Bank Bond.
 
“Term Out Rate” means the Base Rate.
 
“Treasury” means the United States Department of the Treasury.
 
“Treasury’s Agent” means the agent designated by the Treasury to act on its
behalf relative to this Agreement, initially, JPMorgan Chase Bank, National
Association.
 
“Trustee” means [TRUSTEE], acting hereunder not in its individual capacity but
solely as Trustee under the Indenture and any successor trustee appointed for
the Bonds.
 
“Written” or “in writing” means any form of written communication or a
communication by means of telex, telecopier device or telegraph.
 
Section 1.2. Incorporation of Certain Definitions by Reference.  Each
capitalized term used herein and not defined herein shall have the meaning
provided therefor in the Indenture, unless the context otherwise requires.
 
Section 1.3. Accounting Matters.  All accounting terms used herein without
definition shall be interpreted in accordance with generally accepted accounting
principles, and except as otherwise


7



--------------------------------------------------------------------------------



 



expressly provided herein all accounting determinations required to be made
pursuant to this Agreement shall be made in accordance with generally accepted
accounting principles.
 
Section 1.4. Interpretation.  All words used herein shall be construed to be of
such gender or number as the circumstances require. Reference to any document
means such document as amended or supplemented from time to time as permitted
pursuant to its terms and the terms hereof. Reference herein to any Article or
Section shall be deemed to be a reference to the corresponding Article or
Section of this Agreement unless otherwise specified.
 
ARTICLE II
 
AGREEMENT TO DELIVER CREDIT AND LIQUIDITY FACILITY; REIMBURSEMENT
 
Section 2.1. Agreement to Execute and Deliver Credit and Liquidity Facility.
Subject to the terms and conditions of this Agreement, the GSEs agree to issue
and deliver the Credit and Liquidity Facility for the account of the Issuer in
favor of the Trustee in the Amount Available. The Credit and Liquidity Facility
will provide credit support and liquidity support for each Series of Bonds, as
follows:
 
(a) Credit Support. The Credit and Liquidity Facility will provide standby
credit enhancement for the Bonds in the form of Credit Enhancement Advances.
 
(b) Liquidity Support. The Credit and Liquidity Facility will provide standby
liquidity for the Bonds in the form of Liquidity Advances and Mandatory Tender
Advances.
 
(c) Expiration Date; Termination Date. The Credit and Liquidity Facility shall
expire or terminate, with respect to a Series of Bonds, in accordance with its
terms.
 
Section 2.2. Reimbursement Obligations: Credit Enhancement Advances.  The Issuer
unconditionally agrees, without notice or demand, to pay to each GSE by no later
than 2:00 p.m. Eastern time the amount of each Credit Enhancement Advance made
by such GSE on the date of such Credit Enhancement Advance.
 
Section 2.3. Repayment of Liquidity Advances and Mandatory Tender Advances.
Proceeds of Liquidity Advances and Mandatory Tender Advances shall be applied to
the purchase of Bank Bonds as set forth below. The Issuer unconditionally
agrees, without notice or demand, to make all payments with respect to the Bank
Bonds as set forth in this Agreement.
 
Section 2.4. Payment Notices to GSEs.  For each payment with respect to an
Advance, the Issuer shall provide or cause to be provided a Certificate for
Issuer Reimbursement, appropriately completed and to the addressees listed
thereon in the form of Exhibit A. For each payment required by this Agreement,
other than with respect to Advances, the Issuer shall provide or cause to be
provided, a Certificate of Issuer Payment, appropriately completed and to the
addressees listed thereon, in the form of Exhibit B.
 
Section 2.5. Repayment of Excess Advances.  All proceeds of Advances which are
not applied by the Trustee as required by this Agreement and the Credit and
Liquidity Facility shall be immediately repaid to the GSEs, with, if repaid on a
Business Day after the day the related Advance was made, interest at the federal
funds rate announced by the Federal Reserve Bank of New York for the applicable
day.


8



--------------------------------------------------------------------------------



 



ARTICLE III
 
PURCHASE OF BONDS; FEES
 
Section 3.1. Purchase of Bonds.  Subject to the terms and conditions of the
Credit and Liquidity Facility and this Agreement, the GSEs hereby agree from
time to time to make Liquidity Advances and Mandatory Tender Advances in
accordance with the Credit and Liquidity Facility up to the amount of the Amount
Available and apply the same to the purchase, at the Purchase Price, of Eligible
Bonds which are tendered pursuant to Optional Tenders or Mandatory Tenders and
which, in either case, the Remarketing Agent has been unable to remarket or for
which remarketing proceeds have not been received by the Remarketing Agent or
the Tender Agent by the specified time set forth in the Indenture. Each GSE will
pay said Purchase Price with its own funds and not with funds of the Issuer. The
aggregate principal amount of all Bonds purchased on any Purchase Date shall not
exceed either (x) the Principal Portion or (y) the principal amount of Bonds so
tendered (in either case calculated without giving effect to any purchase of
Bonds by the GSEs on such date) on such date. The aggregate amount of the
Purchase Price comprising interest on Bonds (the “Interest Component”) purchased
on any Purchase Date shall not exceed the lesser of (i) the Interest Portion on
such date and (ii) the actual aggregate amount of interest accrued on each such
Bond to such Purchase Date; provided that if the applicable Purchase Date is an
Interest Payment Date, the amount described in this clause (ii) shall be reduced
by the amount of interest payable on each such Eligible Bond on such Interest
Payment Date. The GSEs shall promptly purchase any Bonds held by the prior
liquidity provider at the close of business on the Effective Date (as defined in
the Credit and Liquidity Facility) for the related Series of Bonds.
 
Section 3.2. Bank Bonds.  Any Bonds purchased by the GSEs pursuant to
Section 3.1 hereof shall thereupon constitute Bank Bonds and have all of the
characteristics of Bank Bonds as set forth herein and in the Indenture. All Bank
Bonds shall bear interest at the Bank Rate as described below:
 
(a) Subject to the provisions of Section 3.2(c) hereof, all Bank Bonds shall
bear interest at the Bank Rate; provided, however, at no time shall Bank Bonds
bear interest in excess of the Maximum Rate. In the event that Bank Bonds would
bear interest at a rate in excess of the Maximum Rate for any period, the GSEs
shall receive interest on account of such Bank Bonds only at the Maximum Rate
for such period (the difference between the interest payable to the GSEs if such
Bank Bonds had continuously borne interest at the Bank Rate, and the interest
actually paid to the GSEs at the Maximum Rate is hereinafter referred to as the
“Excess Bank Bond Interest”). Notwithstanding any subsequent reduction in the
Bank Rate, such Bank Bonds shall bear interest, from and after the date on which
any Excess Bank Bond Interest is accrued, at the Maximum Rate until the earlier
of (i) the date on which the interest paid to the GSEs on such Bank Bonds in
excess of the Bank Rate, equals such Excess Bank Bond Interest and (ii) the date
such Bank Bonds are redeemed or remarketed pursuant to the Indenture. The Issuer
shall pay to the GSEs or the Bank Bondholder, as applicable, accrued interest,
including any accrued but unpaid Excess Bank Bond Interest, on such Bank Bonds
on each Interest Payment Date. On the first Business Day of each week, and
otherwise upon the request of the Issuer, while any Excess Bank Bond Interest is
outstanding the GSEs shall notify the Issuer of the amount of such accrued but
unpaid Excess Bank Bond Interest; provided, however, the failure to so notify
the Issuer shall not effect the accrual of or the obligation of the Issuer to
pay the Excess Bank Bond Interest.
 
(b) Notwithstanding anything herein or in the Indenture to the contrary, all
amounts owed to the GSEs with respect to Bank Bonds shall become immediately due
and payable on the Payment Due Date if not repaid or otherwise declared due and
payable prior to such date in accordance with the terms of the Indenture or of
this Agreement.


9



--------------------------------------------------------------------------------



 



(c) The Issuer agrees to pay to the GSEs, on demand, interest at the Default
Rate on any and all amounts owed by the Issuer under this Agreement or under the
Bank Bonds from and after the occurrence of an Event of Default.
 
(d) Interest on Bank Bonds shall be calculated on the basis of the actual number
of days elapsed and a 365- or 366-day year, as the case may be.
 
Section 3.3. Method of Purchasing.
 
(a) The GSEs shall not have any responsibility for, or incur any liability in
respect of, any act, or any failure to act, by the Trustee which results in the
failure of the Trustee to effect the purchase of Bonds for the account of the
GSEs with such funds provided pursuant to the Credit and Liquidity Facility.
Unless the Bonds are Book Entry Bonds, Bonds purchased pursuant to this
Section 3.3(a) shall be registered in the name of the Custodian or, if directed
in writing by GSEs, a nominee or designee on the Bond Register and shall be
promptly delivered by the Tender Agent to the Custodian to be held as Bank Bonds
or as the GSEs may otherwise direct in writing and, prior to such delivery,
shall be held by the Tender Agent as agent on behalf of the GSEs. If the Bonds
purchased pursuant to this Section 3.3(a) are Book Entry Bonds, the beneficial
ownership of such Bonds shall be credited to the account of the Custodian or, if
directed in writing by the GSEs, another nominee or designee of the GSEs,
maintained at DTC, and prior to the sale of any Bank Bond as provided in
Section 3.5(a) hereof. The Interest Component of the Purchase Price paid for
such Bonds shall accrue interest at the Bank Rate and shall be paid to the GSEs
(or the applicable Bank Bondholder) on the next Interest Payment Date.
 
(b) In the event that any funds paid by the GSEs to the Trustee pursuant to the
Credit and Liquidity Facility for the purposes set forth in Section 3.3(a)
hereof shall not be required to be applied to the purchase of Bonds as provided
herein, such funds shall be held and be returned to the GSEs as soon as
practicable by the Trustee and until so returned shall be held in trust by the
Trustee for the account of the GSEs. In the event that such funds are not
returned to the GSEs in immediately available funds as provided in
Section 3.10(a) hereof by 4:30 p.m. (Washington, D.C. time) on the same day on
which such funds were advanced, the Issuer shall pay or cause to be paid to the
GSEs interest on such funds, payable on demand and in any event on the date on
which such funds are returned, at the rate specified in Section 2.5.
 
Section 3.4. Reduction, Reinstatement or Termination of Amount Available.  The
Amount Available shall be reduced and reinstated and shall automatically
terminate in accordance with the provisions of the Credit and Liquidity
Facility.
 
Section 3.5. Sale of Bank Bonds Limited.
 
(a) Right to Sell Bank Bonds. The GSEs shall have no right to sell any Bank
Bonds, except (i) directly or indirectly to the United States Department of the
Treasury or (ii) pursuant to a remarketing of Bank Bonds in accordance with
Section 3.5(c) hereof.
 
(b) Purchase Notices. Prior to 12:00 noon (Washington, D.C. time) on any
Business Day on which a Bank Bondholder holds Bank Bonds, unless the Termination
Date has occurred, the Remarketing Agent may deliver a notice (a “Purchase
Notice”) to a Bank Bondholder as registered on the Bond Register and to the
GSEs, the Trustee, the Tender Agent and the Issuer, stating that it has located
a purchaser (the “Purchaser”) for some or all of the Bank Bonds and that such
Purchaser desires to purchase on the Business Day following the Business Day on
which a Bank Bondholder receives, prior to 12:00 noon (Washington, D.C. time), a
Purchase Notice (a


10



--------------------------------------------------------------------------------



 



“Sale Date”) an authorized denomination of such Bonds at a price equal to the
principal amount thereof, plus any interest thereon that has accrued to the Sale
Date at a rate or rates of interest applicable to Bonds that are not Bank Bonds
(the “Sale Price”). The Issuer shall pay to the Bank Bondholder any Differential
Interest Amount that has accrued with respect to the sale of any Bank Bonds as
provided in Section 4.1 hereof. After the termination of the Credit and
Liquidity Facility with respect to any Bank Bond, such Bank Bond may no longer
be remarketed by the Issuer or the Remarketing Agent and shall remain a Bank
Bond until paid in full or purchased from the Bank Bondholder.
 
(c) Sale by Remarketing of Bank Bonds. Upon receipt of a Purchase Notice prior
to the Termination Date the Bank Bondholder shall deliver the Bank Bonds
specified in the Purchase Notice to the Tender Agent (or, in the case of Bank
Bonds which are Book Entry Bonds, shall cause the beneficial ownership thereof
to be credited to the account of the Remarketing Agent at DTC) by 10:00 a.m.
(Washington, D.C. time) on the Sale Date against receipt of the Sale Price
therefor in immediately available funds or at the Bank Bondholder’s address
listed in the Bond Register, and such Bonds shall thereupon no longer be
considered Bank Bonds. A Bank Bondholder delivering Bank Bonds pursuant to the
preceding sentence shall use commercially reasonable efforts to expedite the
delivery of such Bank Bonds to the Tender Agent or Remarketing Agent, as
applicable. When Bank Bonds are purchased in accordance with this
Section 3.5(c), the Tender Agent shall, upon receipt of such Bank Bonds and upon
receipt by the Bank Bondholder of the Sale Price, notify the Issuer that such
Bonds are no longer Bank Bonds. On the Sale Date, the Differential Interest
Amount of such Bonds shall be paid to the Bank Bondholder as provided in
Section 4.1 hereof. Any sale of a Bank Bond pursuant to this Section 3.5 shall
be without recourse to the seller and without representation or warranty of any
kind.
 
Section 3.6. Rights of Bank Bondholders.  Upon purchasing Bank Bonds, Bank
Bondholders shall be entitled to and, where necessary, shall be deemed assigned
all rights and privileges accorded Bondholders, and any additional rights and
privileges as to payment of interest and redemption that are provided by this
Agreement with respect to Bank Bonds. Upon purchasing Bank Bonds, Bank
Bondholders shall be recognized by the Issuer and the Tender Agent as the true
and lawful owners (or, in the case of Book Entry Bonds, beneficial owners) of
such Bank Bonds, free from any claims, liens, security interests, equitable
interests and other interests of the Issuer, except as such interests might
exist under the terms of the Bank Bonds with respect to all owners (or, in the
case of Book Entry Bonds, beneficial owners) of the Bonds.
 
Section 3.7. Facility Fee and Other Fees.
 
(a) The Issuer hereby agrees to pay to the order of each GSE a nonrefundable
commitment fee (the “Facility Fee”) with respect to the Amount Available
obligated to be paid by such GSE from time to time at the rate per annum set
forth in Schedule 1 hereto (the “Facility Fee Rate”) for the duration of the
Commitment Period on the average daily amount of the Amount Available during
each period in respect of which payment is made. The Facility Fee, once
established, shall not change as a consequence of subsequent rating changes on
the Bonds. Such Facility Fee shall be payable in immediately available funds in
arrears on the dates set forth on Schedule 1 hereto (each such payment to be
computed on the basis of actual days elapsed and a [360] 365/366 day year, as
applicable, [Note-Facility Fee must be on same basis as Bond Interest
calculation] including date of issuance and expiration) in respect of the Amount
Available from time to time in effect, payable during the Commitment Period and
on the last day of the Commitment Period. If the Amount Available is terminated
in its entirety, all accrued Facility Fees shall be payable on the effective
date of such termination.


11



--------------------------------------------------------------------------------



 



(b) The Issuer also hereby agrees to pay to each GSE, on or prior to the
Effective Date, all legal fees and disbursements incurred or made by the GSE in
connection with the completion of this Agreement and any other Related
Documents.
 
(c) In connection with the written request by the Issuer or the Tender Agent of
(i) any amendment, supplement, waiver, consent or other modification of this
Agreement, the Indenture, the Credit and Liquidity Facility or any other Related
Document requiring any action on the part of the GSEs, or (ii) any transfer of
the rights and obligations under this Agreement or the Credit and Liquidity
Facility by the Issuer or the Tender Agent, the Issuer shall pay or cause to be
paid to each of the GSEs $2,500 plus, in each case, the reasonable fees and
expenses of counsel to the GSEs.
 
(d) All amounts payable pursuant to this Section 3.7 shall be non-refundable.
 
Section 3.8. Net of Taxes, Etc.
 
(a) Taxes. Any and all payments to each GSE by the Issuer hereunder shall be
made free and clear of and without deduction for any and all taxes, levies,
imposts, deductions, charges, withholdings or liabilities imposed thereon,
excluding, however, taxes imposed on or measured by the net income or capital of
each GSE by any jurisdiction or any political subdivision or taxing authority
thereof or therein solely as a result of a connection between the GSE and such
jurisdiction or political subdivision (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Issuer shall be required by law to withhold or
deduct any Taxes imposed by the United States or any political subdivision
thereof from or in respect of any sum payable hereunder to a GSE, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.8), each of the GSEs receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Issuer shall make such
deductions and (iii) the Issuer shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. If the Issuer shall make any payment under this Section 3.8 to or for the
benefit of a GSE with respect to Taxes and if either of the GSEs shall claim any
credit or deduction for such Taxes against any other taxes payable by that GSE
to any taxing jurisdiction in the United States then that GSE shall pay to the
Issuer an amount equal to the amount by which such other taxes are actually
reduced; provided that the aggregate amount payable by a GSE pursuant to this
sentence shall not exceed the aggregate amount previously paid by the Issuer
with respect to such Taxes. In addition, the Issuer agrees to pay any present or
future stamp, recording or documentary taxes and any other excise or property
taxes, charges or similar levies that arise under the laws of the United States
of America or the State of [STATE], the District of Columbia and Commonwealth of
Virginia from any payment made hereunder or from the execution or delivery or
otherwise with respect to this Agreement (hereinafter referred to as “Other
Taxes”). Each GSE shall provide to the Issuer within a reasonable time a copy of
any written notification it receives with respect to Other Taxes owing by the
Issuer to such GSE hereunder provided that a GSE’s failure to send such notice
shall not relieve the Issuer of its obligation to pay such amounts hereunder.
 
(b) Indemnity. The Issuer shall, to the fullest extent permitted by law,
indemnify each GSE for the full amount of Taxes and Other Taxes including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.8 paid by such GSE or any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. Each GSE agrees to give
notice to the Issuer of the assertion of any claim against such GSE relating to
such Taxes or


12



--------------------------------------------------------------------------------



 



Other Taxes as promptly as is practicable after being notified of such
assertion; provided that the GSE’s failure to notify the Issuer promptly of such
assertion shall not relieve the Issuer of its obligation under this Section 3.8.
Payments by the Issuer pursuant to this indemnification shall be made within
thirty (30) days from the date a GSE makes written demand therefor, which demand
shall be accompanied by a certificate describing in reasonable detail the basis
thereof. Each GSE agrees to repay to the Issuer any refund (including that
portion of any interest that was included as part of such refund) with respect
to Taxes or Other Taxes paid by the Issuer pursuant to this Section 3.8 received
by such GSE for Taxes or Other Taxes that were paid by the Issuer pursuant to
this Section 3.8 and to contest, with the cooperation and at the expense of the
Issuer, any such Taxes or Other Taxes which the GSEs or the Issuer reasonably
believes not to have been properly assessed.
 
(c) Notice. Within thirty (30) days after the date of any payment of Taxes by
the Issuer, the Issuer shall furnish to both GSEs or the applicable GSE, the
original or a certified copy of a receipt evidencing payment thereof. To the
extent permitted by law, the Issuer shall compensate each GSE for all reasonable
losses and expenses sustained by a GSE as a result of any failure by the Issuer
to so furnish such copy of such receipt.
 
Section 3.9. Increased Costs.
 
(a) If a GSE shall have determined that the adoption or implementation of, or
any change in, any law, rule, treaty or regulation, or any policy, guideline or
directive of, or any change in the interpretation or administration thereof by
any court, central bank or other Governmental Agency (in each case, whether or
not having the force of law), or compliance by such GSE with any request or
directive of any such court, central bank or other Governmental Agency (whether
or not having the force of law), shall (A) change the basis of taxation of
payments to such GSE of any amounts payable hereunder (except for taxes on the
overall net income or capital of such GSE), (B) impose, modify or deem
applicable any reserve, special deposit or similar requirement against making or
maintaining its obligations under this Agreement or assets held by, or deposit
with or for the account of, such GSE or (C) impose on such GSE any other
condition regarding this Agreement, and the result of any event referred to in
clause (A), (B) or (C) above shall be to increase the cost to such GSE of making
or maintaining its obligations hereunder, or to reduce the amount of any sum
received or receivable by such GSE hereunder, then, upon request in writing by a
GSE, the Issuer shall pay to such GSE, at such time and in such amount as is set
forth in paragraph (c) of this Section 3.9, such additional amount or amounts as
will compensate such GSE for such increased costs or reductions in amount.
 
(b) If a GSE shall have determined that the adoption or implementation of, or
any change in, any law, rule or regulation, or any policy, guideline or
directive of, or any change in the interpretation or administration thereof by,
any court, central bank or other Governmental Agency, or compliance by such GSE
with any directive of or guidance from any central bank or other authority (in
each case, whether or not having the force of law), shall impose, modify or deem
applicable any capital adequacy or similar requirement (including, without
limitation, a request or requirement that affects the manner in which such GSE
allocates capital resources to its commitments, including its obligations under
lines of credit) that either (A) affects or would affect the amount of capital
to be maintained by such GSE or (B) reduces or would reduce the rate of return
on the capital of such GSE to a level below that which that such GSE could have
achieved but for such circumstances (taking into consideration such GSE’s
policies with respect to capital adequacy) then, upon request in writing by such
GSE, the Issuer shall pay to such GSE, at such time and in such amount as is set
forth in paragraph (c) of this Section, such additional


13



--------------------------------------------------------------------------------



 



amount or amounts as will compensate such GSE for such cost of maintaining such
increased capital or such reduction the rate of return on such GSE’s capital.
 
(c) All payments of amounts referred to in paragraphs (a) and (b) of this
Section shall be due thirty (30) days following the Issuer’s receipt of notice
thereof in writing from a GSE and shall be payable, in full, on the next
succeeding monthly payment date that the Facility Fee described in
Section 3.7(a) hereof is due and payable. Interest on the sums due as described
in paragraphs (a) and (b) of this Section, and in the preceding sentence, shall
begin to accrue from the date when the payments were first due and shall
otherwise be payable on the next Interest Payment Date; provided, that from and
after the required date of payment, interest shall begin to accrue on such
obligations at a rate per annum equal to the Default Rate until such delinquent
payments have been paid in full. A certificate as to such increased cost,
increased capital or reduction in return incurred by a GSE as a result of any
event mentioned in paragraphs (a) or (b) of this Section setting forth, in
reasonable detail, the basis for calculation and the amount of such calculation
shall be submitted by the GSE to the Issuer and shall be conclusive (absent
manifest error) as to the amount thereof. In making the determinations
contemplated by the above referenced certificate, a GSE may make such reasonable
estimates, assumptions, allocations and the like that the GSEs in good faith
determine to be appropriate.
 
Section 3.10. Computations: Payments.
 
(a) Fees, interest and other amounts payable to or to the order of a GSE
hereunder (other than the Facility Fee) shall be computed on the basis of a year
of 365 or 366 days, as applicable, for actual days elapsed, and interest on
Bonds and Bank Bonds shall be computed on the same basis. Any payments received
by, or as directed by, a GSE later than 2:00 p.m. (Washington, D.C. time) on any
day shall be deemed to have been paid on the next succeeding Business Day and
interest shall accrue thereon until such next Business Day at the rate
applicable thereto. All payments to a GSE hereunder shall be made in Dollars and
in immediately available funds. Unless a GSE shall otherwise direct, all such
payments shall be made by means of wire transfer of funds through the Federal
Reserve Wire System to the Custodian or such other account as either Freddie Mac
or Fannie Mae may specify in writing from time to time.
 
(b) The Issuer agrees to pay to each GSE on each Purchase Date or Sale Date, as
applicable, an amount equal to any charge imposed on such GSE pursuant to the
Indenture in connection with the transfer or exchange of Bonds. The Issuer
agrees to cause the Bond Registrar to give each GSE timely notice of each such
charge, including the amount thereof.
 
(c) Payments made to a GSE under this Agreement shall first be applied to any
fees, costs, charges or expenses payable to such GSE hereunder, next to the
interest component of any Credit Enhancement Advance, next to the principal
component of any Credit Enhancement Advance, next to any past due interest, next
to any current interest due, and then to outstanding principal of Bank Bonds.
 
(d) Any amounts due and payable and remaining unpaid under this Agreement shall
accrue interest at the Default Rate until paid, anything to the contrary herein
notwithstanding.
 
Section 3.11. Voluntary Termination.  Upon (a) providing the GSEs (with a copy
to the Trustee) with at least thirty (30) days’ prior written notice (except
that no prior notice shall be required in connection with a termination
following the default by either of the GSEs in honoring its payment obligations
hereunder), and (b) paying to the GSEs all amounts then owed to the GSEs
hereunder, including all principal and accrued interest owing on any Bank Bonds
(but not any termination fee or


14



--------------------------------------------------------------------------------



 



penalty) and payment of the GSEs’ attorneys fees and expenses, the Issuer may
with notice to the Trustee terminate the Credit and Liquidity Facility and this
Agreement.
 
Section 3.12. Nature of Obligations.
 
Pursuant to the Indenture, the Issuer has granted to the Bondholders of the
Bonds, including any Bank Bonds, a first priority security interest, on a parity
with the security interest granted to the other Bondholders of all Parity Debt
pursuant to the Indenture, in the Security.
 
To the extent permitted under the Indenture, the Issuer hereby agrees that fees
and other amounts payable to each GSE (other than principal and interest on Bank
Bonds) shall either (a) constitute Program Expenses pursuant to, and as defined
in, the Indenture and, pursuant to the Indenture, will be paid from the Revenue
Fund when due or (b) will be payable on the same priority as debt service on the
Bonds, whichever is the more senior priority. The Issuer further agrees that to
the extent sufficient funds are not available in the Revenue Fund to pay such
fees and other amounts when due for any reason, the Issuer will immediately pay
or cause to be paid such fees and other amounts from available funds of the
Issuer.
 
Section 3.13. Tax Ownership.  Nothing in this Agreement requires, and nothing in
this Agreement is intended by the parties to require, that either GSE be or be
deemed the owner of any of the Bank Bonds for federal income tax purposes.
 
ARTICLE IV
 
BANK BONDS
 
Section 4.1. Maturity; Interest.
 
(a) The interest on the unpaid amount of each Bank Bond from and including the
applicable Purchase Date shall be computed at a rate per annum equal to the Bank
Rate. Interest on Bank Bonds shall be paid on each Interest Payment Date. The
outstanding principal amount of each Bank Bond, and the interest accrued
thereon, shall be repaid by or on behalf of the Issuer not later than the
earliest to occur of (i) the date on which any Bank Bonds are redeemed,
defeased, accelerated or otherwise paid in accordance with their terms, (ii) the
date of the remarketing of the Bank Bonds, (iii) the date on which any Bank
Bonds mature in accordance with their terms, (iv) the effective date of an
Alternate Liquidity Facility, (v) the date on which the Issuer elects to convert
or change the interest rate on all or a portion of the Bonds to an interest rate
other than the mode effective on the effective date of the Facility and (vi) the
end of the Term Out Period, if applicable (any one of the foregoing constituting
a “Payment Due Date”). In addition to repayment of the interest due on each Bank
Bond on each Interest Payment Date and each Payment Due Date as set forth in the
immediately preceding sentence, any amount representing Differential Interest
Amount unpaid by the Issuer on a Sale Date may be paid on each Payment Due Date
set forth in clauses (i)-(v) above, inclusive, and, in any event, shall be paid
no later than the final day of the Term Out Period, and such Differential
Interest Amount shall, subject to State laws relevant thereto, bear interest at
the Bank Rate, payable on each Payment Due Date set forth in clauses (i)-(v)
above, inclusive, and, in any event, shall be paid no later than the final day
of the Term Out Period.
 
(b) Subject to the payment of any Bank Bond as provided in Section 4.1(a)
hereof, each Bank Bond will automatically become subject to a Term Out beginning
the last day of the Commitment Period; provided, that on the commencement date
for such Term Out, (i) the representations and warranties contained in Article V
of this Agreement, the Resolution and in


15



--------------------------------------------------------------------------------



 



each other Related Document and certificate or other writing delivered to the
GSEs pursuant hereto in connection with the transactions contemplated by this
Agreement shall be true and correct as though made on and as of such date,
except to the extent a representation or warranty relates specifically to an
earlier date (in which case such representation and warranty shall be true and
correct as of such date); and (ii) no Event of Default shall have occurred and
be continuing. On the commencement date of each Term Out Period, the Issuer
shall be deemed to have represented and warranted to the GSEs that the
conditions set forth in (i) and (ii) of the immediately preceding sentence have
been satisfied. If either (i) or (ii) cannot be satisfied as of such date, the
Bank Bonds shall be immediately due and payable. The principal and interest on
each Bank Bond subject to a Term Out Period shall be paid by or on behalf of the
Issuer (i) in accordance with the amortization required under the Indenture for
each particular Series of Bonds (as if there were no Bank Bonds of such Series
of Bonds) and (ii) upon the occurrence of any of the events set forth in
Section 4.1(a)(i) through and including Section 4.1(a)(v) above and shall, in
addition thereto but subject to the sources set forth in the Indenture, be
repaid by or on behalf of the Issuer no later than the final day of the Term Out
Period.
 
(c) Any Bank Bond may be prepaid by the Issuer, without premium or penalty, upon
one (1) Business Day’s prior written or electronic notice to the GSEs (with
written or electronic copies to Treasury’s Agent and the Custodian) and, if
other than GSEs, any Bank Bondholder (which notice, if electronic or telephonic,
shall be promptly confirmed in writing), in whole or in part but, if in part, in
a minimum aggregate principal amount of $500,000 and integral multiples of
$100,000 in excess thereof (or, in any event, in whole). Any prepayment of
principal by the Issuer of a Bank Bond (including any prepayment pursuant to the
sinking fund requirements associated with the related Bank Bond) shall be
credited against the next succeeding payment due on the Bank Bond. Any such
redemption or payment shall be applied equally to Bank Bonds purchased hereunder
by each of the GSEs.
 
ARTICLE V
 
CONDITIONS PRECEDENT TO EFFECTIVENESS
 
This Agreement shall become effective as of the Effective Date; provided that
each of the following conditions have been fulfilled to the satisfaction of the
GSEs. The execution and delivery of this Agreement and the Credit and Liquidity
Facility by the GSEs shall constitute the GSEs’ acknowledgment that such
conditions have been satisfied or waived.
 
Section 5.1. Conditions.  On the Effective Date (and after giving effect to the
terms hereof), (a) there shall exist no Event of Default or Default, (b) all
representations and warranties made by the Issuer herein or in any of the
Related Documents to which it is a party shall be true and correct with the same
effect as though such representations and warranties had been made at and as of
such time, (c) except as described in the Official Statement or any other
documents provided by the Issuer to the GSEs and approved by the GSEs prior to
the Effective Date, no material adverse change shall have occurred in the
condition (financial or otherwise) or operations of the Issuer between the date
of the Issuer’s most recent audited financial statements and the Effective Date,
and no transactions or obligations having a material adverse effect on the
condition (financial or otherwise) or operations of the Issuer, whether or not
arising from transactions in the ordinary course of the Issuer’s business, shall
have been entered into by the Issuer subsequent to the date of the Issuer’s most
recent audited financial statements, (d) and such Official Statement (including
any amendments or supplements prepared subsequent to its date) shall have been
furnished to the GSEs prior to the distribution thereof which does not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which made, not misleading, (e) except as described in the Official Statement no


16



--------------------------------------------------------------------------------



 



transaction or event shall have occurred and no change shall have occurred in
the condition (financial or otherwise) or operations of the Issuer between the
date of the Issuer’s most recent audited financial statements and the Effective
Date which materially adversely affects the issuance of any of the Bonds, the
security for any of the Bonds, or the Issuer’s ability to repay when due its
obligations under this Agreement, any of the Bonds and the Related Documents,
and (f) except as otherwise expressly agreed by the GSEs, evidence reasonably
satisfactory to the GSEs that all existing liquidity and credit facilities
relating to the Bonds have been (or will be, on the applicable CLF Effective
Date for Series) terminated.
 
Section 5.2. Other Documents.
 
(a) On the Effective Date, the GSEs shall have received executed originals or
certified copies of each of the following documents, which documents shall be in
full force and effect on the Effective Date and in form and substance reasonably
satisfactory to each GSE and its counsel:
 
(i) a certified copy of the Indenture or Resolution (with amendments);
 
(ii) the Official Statement, as amended or supplemented;
 
(iii) a certified copy of the Remarketing Agreement (with amendments);
 
(iv) this Agreement;
 
(v) the resolutions of the Issuer authorizing the Related Documents (which
certification shall state that such resolutions are in full force and effect as
of the Effective Date);
 
(vi) Issuer’s Closing and Incumbency Certificate (authorizing resolution
attached);
 
(vii) Trustee’s Certificate (as trustee and tender agent) regarding the
enforceability of this Agreement and the Related Documents against the Trustee;
 
(viii) Issuer’s Liquidity Facility Substitution Notice to Notice Parties;
 
(ix) Trustee Notice of Mandatory Tender (if required); and
 
(x) Rating Letters (Enhanced Bonds and underlying ratings).
 
(b) [RESERVED].
 
Section 5.3. Legal Opinions.  The GSEs shall have received legal opinions or
reliance letters authorizing the GSEs to rely on legal opinions, in form and
substance satisfactory to the GSEs and their respective counsel, addressed to
the GSEs and dated the Effective Date, of:
 
(a) Bond Counsel, including a reliance letter if not addressed to GSEs;
 
(b) General Counsel of the Issuer as required by GSEs; and
 
(c) Counsel to the Remarketing Agent, providing comfort on the Official
Statement and as to such other matters as the GSEs may reasonably request;


17



--------------------------------------------------------------------------------



 



(d) Any other counsel rendering an opinion in connection with the execution
and/or delivery of this Agreement, the Indenture and the other Related
Documents.
 
Section 5.4. Supporting Documents of the Issuer.  There shall have been
delivered to the GSEs such information and copies of documents, approvals (if
any) and records certified, where appropriate, of corporate and legal
proceedings as the GSEs may have requested relating to the Issuer’s entering
into and performing this Agreement and the other Related Documents to which it
is a party, and the transactions contemplated hereby and thereby. Such documents
shall, in any event, include:
 
(a) A certificate of the Issuer, in form and substance satisfactory to the GSEs
and their counsel, executed by an executive officer of the Issuer, dated the
Effective Date, confirming that the representations set forth in Section 5.1 and
Article VI hereof are true and correct as of such date and that all actions
required to be taken, all consents required to be obtained, and all resolutions
required to be adopted by (which resolutions shall be attached to such
certificate), the Issuer under applicable law, in order for this Agreement to be
in full force and effect, have been done, obtained and adopted; and
 
(b) An incumbency certificate with respect to the officers or agents of the
Issuer who are authorized to execute this Agreement and the other Related
Documents to which the Issuer is a party and any documents or instruments under
this Agreement and the other Related Documents to which the Issuer is a party.
 
Section 5.5. Supporting Documents of the Trustee.  There shall have been
delivered to the GSEs incumbency certificates with respect to the officers or
agents of the Trustee who are authorized to (a) execute the respective Related
Documents to which the Trustee is a party and (b) execute and deliver to the
GSEs the written notices and demands attached to the Credit and Liquidity
Facility.
 
Section 5.6. Other Supporting Documents.  There shall have been delivered to the
GSEs such information and copies of documents, approvals (if any) and records
(certified, where appropriate) of corporate and legal proceedings as the GSEs
may have requested relating to the entering into and performance by each of the
parties (other than the GSEs) thereto, of each of the Related Documents or the
transactions contemplated thereby or the tax exempt status of interest on the
Bonds, if applicable.
 
Section 5.7. Payment of Fees and Expenses.  The fees and expenses and all other
amounts (including attorneys’ fees and expenses) payable on the Effective Date
pursuant to Section 3.7 or Section 10.2 hereof shall have been received.
 
Section 5.8. Rating.  The GSEs shall have received satisfactory evidence that
the Bonds shall have been assigned long-term ratings of at least “Aaa” by
Moody’s (if rated by Moody’s), and short-term ratings of at least “VMIG1” by
Moody’s (if rated by Moody’s) and long-term ratings of at least “AAA” by S&P or
Fitch (if rated by S&P or Fitch), short-term ratings of at least “A-1+” by S&P
(if rated by S&P) or short-term ratings of at least “F1+” by Fitch (if rated by
Fitch).
 
Section 5.9. Issuer Bond Rating.  The GSEs shall have received satisfactory
evidence that the Issuer Bond Rating on the Effective Date is at least
(i) “Baa3” by Moody’s (if rated by Moody’s) with a [“stable” outlook] by Moody’s
(if rated by Moody’s), and (ii) “BBB–” by S&P or Fitch (if rated by S&P or
Fitch) with a [“stable” outlook] by S&P or Fitch (if rated by S&P or Fitch);
provided that such minimum Issuer Bond Ratings shall be “A3” and “A–” for
Moody’s and S&P/Fitch, respectively, if the Bonds are secured in part by
multifamily mortgage loans.


18



--------------------------------------------------------------------------------



 



Section 5.10. Other Documents.  The GSEs shall have received such other
documents, instruments, approvals (and, if requested by Freddie Mac, certified
duplicates or executed copies thereof) or opinions as the GSEs may reasonably
request.
 
In addition to the foregoing, the GSEs shall have determined, as of the
Effective Date, that no law, regulation, ruling or other action of the United
States, the Commonwealth of Virginia, the District of Columbia or the State of
[STATE] or any political subdivision or authority therein or thereof shall be in
effect or shall have occurred, the effect of which would be to prevent the
Issuer or the GSEs from fulfilling its obligations under this Agreement.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
To induce the GSEs to enter into this Agreement, to deliver the Credit and
Liquidity Facility and to advance funds as provided herein and therein, the
Issuer makes the following representations and warranties to, and agreements
with the GSEs (which representations, warranties and agreements shall survive
the execution and delivery of this Agreement and any purchases of Bonds by the
GSEs):
 
Section 6.1. Status.  The Issuer is a public instrumentality and agency of the
State, organized and existing under the laws of the State, with all requisite
power and authority to execute and deliver, and to perform its obligations under
this Agreement and the Related Documents to which it is a party and to issue,
execute and deliver the Bonds.
 
Section 6.2. Power and Authority.  The Issuer has the requisite power and
authority to execute and deliver, and to perform its obligations under, this
Agreement and the other Related Documents to which it is or will be a party and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Related Documents to which it is or
will be a party. The Issuer has the requisite power and authority to irrevocably
direct the Tender Agent and Trustee to enter into and perform its obligations
under this Agreement and has made said irrevocable direction to the Tender Agent
and Trustee.
 
Section 6.3. Enforceability.  Assuming due authorization, execution and delivery
by each of the other parties thereto, each of this Agreement and the Related
Documents (other than the Official Statement) to which the Issuer is a party
constitutes the legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, moratorium, insolvency or similar laws affecting the rights of
creditors generally or the rights of creditors of governmental entities and to
certain principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). Each of the Related Documents
(other than the Official Statement) is or will be on the Effective Date in full
force and effect.
 
Section 6.4. No Conflict.  The execution and delivery of this Agreement and the
Related Documents and the performance by the Issuer of its obligations
thereunder do not and will not violate any constitutional provision or any law
or any regulation, order, writ, injunction or decree of any court or
governmental body, agency or other instrumentality applicable to the Issuer, or
result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien
(other than the lien of the Indenture) upon any of the assets of the Issuer
pursuant to the terms of, any ordinance, resolution, mortgage, indenture,
agreement or instrument to which the Issuer is a party or by which it or any of
its properties is bound.


19



--------------------------------------------------------------------------------



 



Section 6.5. Consents.  All consents, licenses, approvals, validations and
authorizations of, and registrations, validations or declarations by or with,
any court or any Governmental Agency required to be obtained in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement and the other Related Documents (including the Bonds) have been
obtained and are in full force and effect.
 
Section 6.6. Litigation.  Except as disclosed in the Official Statement, there
is no litigation, action, suit, arbitration, proceeding or administrative
proceeding, or, to its knowledge, any inquiry or investigation at law or in
equity or before or by any court, public board or body pending or, to its
knowledge, threatened against or affecting it (a) wherein an unfavorable
decision, ruling or finding would materially adversely affect (i) the
transactions contemplated by or the validity of this Agreement, any of the
Related Documents or any agreement or instrument to which it is a party and
which is contemplated by this Agreement or the Related Documents, or (ii) its
property, assets, operations or condition, financial or otherwise, or its
ability to perform its obligations hereunder or under the Related Documents to
which it is a party; or (b) which in any way contests its existence,
organization or powers or the titles of its officers to their respective
offices.
 
Section 6.7. Default.  No Event of Default or Default has occurred and is
continuing. In addition, the Issuer is not in material default under (a) any
order, writ, injunction or decree of any Governmental Agency having jurisdiction
over the affairs of the Issuer, or (b) any law or regulation applicable to the
Issuer, or (c) any contract, agreement or instrument to which the Issuer is a
party or by which it or its property is bound, default under which could
reasonably be expected to have a material adverse effect on the transactions
contemplated by this Agreement, the Indenture or the other Related Documents, or
which reasonably be expected to have a material adverse effect on the validity
or enforceability of, or the authority or ability of the Issuer to perform its
obligations under, this Agreement, the Indenture and the other Related Documents
to which it is a party.
 
Section 6.8. Official Statement.  The Official Statement, along with all
amendments and supplements thereto, prepared with respect to the Bonds and the
transactions herein contemplated, true copies of which have heretofore been
delivered to the GSEs, does not contain any untrue statement of a material fact
and such Official Statement does not omit to state a material fact necessary to
make the statements therein, in the light of the circumstances under which made,
not misleading, except no representation is made as to information furnished in
writing by the GSEs expressly for inclusion therein.
 
Section 6.9. Bonds.  Each Bond is duly issued under the Indenture and each such
Bond is entitled to the benefits thereof. The proceeds of the Bonds have been
used to finance residential mortgages, and principal and interest on the Bonds
will be paid primarily from the cash flow from said residential mortgages.
 
Section 6.10. Assignment of Bonds.  The Bank Bonds purchased pursuant to
Article III hereof will be transferred to the GSEs free and clear of all liens,
security interests or claims of any Person other than the GSEs, except for
consensual liens or other security interests as may be created by the GSEs. The
Bonds (including the Bank Bonds) are secured by a first priority perfected
security interest [pledge, lien and assignment] [edit as appropriate], in and to
the Security, as and to the extent provided in the Indenture and described in
Section 3.12 hereof and, except as contemplated by the Indenture, the Issuer has
not pledged or granted a lien, security interest or other encumbrance of any
kind on the Security.
 
Section 6.11. Incorporation of Representations and Warranties.  The Issuer
hereby makes to the GSEs the same representations and warranties as were made by
it in the Indenture and the other Related Documents to which the Issuer is a
party, which representations and warranties, together with the related
definitions of terms contained therein, are hereby incorporated by reference
with the same effect


20



--------------------------------------------------------------------------------



 



as if each and every such representation and warranty and definition were set
forth herein in its entirety and were made as of the date hereof.
 
Section 6.12. Financial Statements.  The statement of net assets of the Issuer
as of its last audited financial statements, and the related statement of
revenues, expenses and changes in net assets for the year then ended and the
auditors’ reports with respect thereto, copies of which have heretofore been
furnished to the GSEs, are complete and correct in all material respects and
fairly present the financial condition, changes in fund equity and results of
operations of the Issuer, as the case may be, at such dates and for such
periods, and were prepared in accordance with generally accepted accounting
principles, consistently applied. Since the date of the last audited financial
statements, there has been no material adverse change in the condition
(financial or otherwise) or operations of the Issuer, except as disclosed in
such Official Statement, and other documents provided by the Issuer to the GSEs.
Since the date of such Official Statement no transaction or event shall have
occurred and no change shall have occurred in the condition (financial or
otherwise) or operations of the Issuer which materially adversely affects the
issuance of any of the Bonds, the security for any of the Bonds, or the Issuer’s
ability to repay when due its obligations under this Agreement, any of the Bonds
and the Related Documents.
 
Section 6.13. Complete and Correct Information.  All information, reports and
other papers and data with respect to the Issuer furnished to the GSEs were, at
the time the same were so furnished, complete and correct in all material
respects. Any financial, budget and other projections furnished to the GSEs were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair and reasonable in light of conditions existing at the time
of delivery of such financial, budget or other projections, and represented, and
as of the date of this representation, represent, the Issuer’s best estimate of
the Issuer’s future financial performance. No fact is known to the Issuer that
materially and adversely affects or in the future may (so far as it can
reasonably foresee) materially and adversely affect the security for any of the
Bonds, or the Issuer’s ability to repay when due its obligations under this
Agreement, any of the Bonds and the Related Documents that has not been set
forth in the Official Statement referenced in Section 6.8 hereof or in the
financial statements and other documents referred to in this Section 6.13 or in
such information, reports, papers and data or otherwise disclosed in writing to
the GSEs. The Issuer has delivered to Fannie Mae and Freddie Mac true and
correct copies of: (i) the Indenture with all amendments thereto; (ii) the other
Related Documents to which the Issuer is a party; and (iii) all other documents
executed by the Issuer in connection with the issuance of the Bonds with all
amendments thereto. Taken as a whole, the documents furnished and statements
made by the Issuer in connection with the negotiation, preparation or execution
of this Agreement and the Related Documents do not contain untrue statements of
material facts or omit to state material facts necessary to make the statements
contained therein in light of the circumstances under which they were made, not
misleading.
 
Section 6.14. No Proposed Legal Changes.  There is no amendment, or to the
knowledge of the Issuer, proposed amendment certified for placement on a
statewide ballot, to the Constitution of the State or any published
administrative interpretation of the Constitution of the State or any State law,
or any legislation that has passed either house of the State legislature, or any
published judicial decision interpreting any of the foregoing, the effect of
which is to materially adversely affect the issuance of any of the Bonds, the
security for any of the Bonds, or the Issuer’s ability to repay when due its
obligations under this Agreement, any of the Bonds, and the other Related
Documents.
 
Section 6.15. The Tender Agent and the Remarketing Agent.  The financial
institution identified as Trustee (or a successor or assign approved in writing
by the GSEs) is the duly appointed and acting Tender Agent, and the financial
institution identified as the Remarketing Agent (or a successor or assign)
approved in writing by the GSEs) is the duly appointed and acting Remarketing
Agent for the Bonds.


21



--------------------------------------------------------------------------------



 



Section 6.16.  [Reserved.]
 
Section 6.17. No Sovereign Immunity.  To the extent permitted by laws of the
State, the Issuer hereby waives the defense of sovereign immunity in any
proceeding by the GSEs to enforce a breach of the contractual obligations of the
Issuer under this Agreement.
 
Section 6.18. Interest.  None of the Indenture, the other Related Documents or
the Bonds provide for any payments that would violate any applicable law
relating to permissible maximum rates of interest.
 
Section 6.19. Investment Obligations.  As of the Effective Date, the Issuer has
no knowledge that it has made any material investment, or entered into any
agreement for the purpose of effecting any such investment, which is not
permitted to be made pursuant to the Act and the Indenture.
 
Section 6.20. Tax-Exempt Status.  Solely with respect to those Series of Bonds
that bear interest that is intended to be tax exempt, the Issuer has not taken
any action or omitted to take any action, and knows of no action taken or
omitted to be taken by any other person or entity, which action, if taken or
omitted, would cause interest on those Series of Bonds to be subject to personal
income taxes levied by the Federal Government.
 
Section 6.21. Security.  The Bonds (including any Bank Bonds and interest
thereon and any mandatory prepayments thereof) and the Issuer’s obligations
under this Agreement are secured under the Indenture by the Security and are [IF
PROVIDED IN THE APPLICABLE INDENTURE — backed by the full faith and credit of
the Issuer] payable out of any of the Issuer’s revenues, moneys or assets
legally available therefor, subject only to agreements made with holders of
notes and Bonds other than the bonds (including the Bonds and any Bank Bonds).
The Issuer has pledged to the Trustee its entire right, title and interest in
each mortgage loan pledged as Security and such pledge conveys a first lien on
such mortgage loans. The Issuer has not pledged or otherwise granted a lien upon
the Trust Estate (as defined in the Indenture) for any other obligation. [The
security for the Issuer’s obligations under the Indenture includes a debt
service reserve fund which is funded in the amount required under the Indenture
and which has not, as of the date hereof, been drawn upon.]
 
Section 6.22. Hedges.  Attached hereto as Schedule 2 is a description of each
Hedge related to the Bonds, the counterparty to such Hedge, the current ratings
of such counterparty, termination events for each Hedge, including any
termination upon downgrade of the counterparty and any collateralization
requirements. The Issuer has not cross-defaulted any obligation under a Hedge
with its obligations under any other instrument.
 
Section 6.23. Investment Guidelines.  Attached as Schedule 3 are the Issuer’s
investment guidelines for the investment of funds held under the Indenture.
 
ARTICLE VII
 
COVENANTS
 
The Issuer covenants and agrees that, so long as any of the Bonds shall be
Outstanding or any amounts remain unpaid hereunder:
 
Section 7.1. Payment Obligations.  The Issuer shall promptly pay or cause to be
paid all amounts payable by it hereunder and under the Related Documents
according to the terms hereof or thereof and shall duly perform each of its
obligations under this Agreement and the other Related


22



--------------------------------------------------------------------------------



 



Documents to which it is a party. All payments of principal, interest and any
other sums due hereunder shall be made in the amounts required hereunder without
any reduction or setoff, notwithstanding the assertion of any right of
recoupment or setoff or of any counterclaim by the Issuer. The Issuer’s annual
budget shall include the payment of all amounts payable by the Issuer hereunder,
and, if applicable, the Issuer shall use its best efforts to cause the making of
appropriations for payment of such amounts.
 
Section 7.2. Related Documents.
 
(a) The Issuer agrees that it will perform and comply in all material respects
with each and every covenant and agreement required to be performed or observed
by it in each Related Document to which it is a party and in each case such
provisions, together with the related definitions of terms contained therein,
are hereby incorporated by reference herein with the same effect as if each and
every such provision were set forth herein in its entirety.
 
(b) The Issuer shall not enter into any new or replacement Related Document and
shall not amend, supplement or otherwise modify in any material respect (or
permit any of the foregoing), or request or agree to any consent or waiver
under, or effect or permit the cancellation, acceleration or termination of, or
(except as otherwise permitted under the Related Documents) release or permit
the release of any collateral held under, any of the Related Documents without
the prior written consent of each of the GSEs; provided, however, that the
consent of the GSEs shall not be required with respect to supplements entered
into solely for the purpose of providing for the issuance of a series of bonds
pursuant to the Indenture, except as provided in Section 7.25(a) below. With
respect to Indenture amendments, the determination of the GSEs as to the
materiality of an amendment shall be controlling.
 
(c) The Issuer shall at all times cause to be in place a Remarketing Agent
acceptable to the GSEs. The Issuer will covenant to cause the Remarketing Agent
to use its best efforts at all times to remarket Bonds (including, without
limitation, Bank Bonds held prior to the termination of the Credit and Liquidity
Facility) at interest rates up to the Maximum Rate. If the Remarketing Agent
fails to remarket any Bank Bonds for 30 consecutive calendar days, or otherwise
fails to perform its duties under the Remarketing Agreement, then the Issuer
agrees, at the written request of a GSE, to cause the Remarketing Agent to be
replaced with a Remarketing Agent reasonably acceptable to the GSEs. The
Remarketing Agreement shall obligate the Remarketing Agent to use its best
efforts to remarket Bonds (including, without limitation, Bank Bonds) up to the
Maximum Rate. The Remarketing Agreement shall provide that the Remarketing Agent
may not resign until a new remarketing agent is in place unless otherwise
consented to by the GSEs. The GSEs shall be third party beneficiaries to the
Remarketing Agreement.
 
Section 7.3. Reporting Requirements.  (a) Books and Records; GAAP. The Issuer
shall keep proper books of record and account in which full, true and correct
entries will be made of all dealings and transactions of or in relation to
affairs, operations, transactions and activities of the Issuer in accordance
with generally accepted accounting principles applicable to governmental
entities, consistently applied.
 
(b) Non-Public Information.  As used in this section, “Information” means any
information described in subsection (c) and “Non-Public Information” means any
of the Information that, as of the date that such Information is due to be
provided to the GSEs pursuant to subsection (c), the Issuer has not released to
the general public or otherwise is not in the public domain. To the extent that
any of the Information described in subsection (c) is Non-Public Information,
each of the following shall apply:


23



--------------------------------------------------------------------------------



 



(i) The Issuer may provide such Non-Public Information to the GSEs but, subject
to clause (ii) below, is not obligated to do so. If the Issuer elects not to
provide Non-Public Information, it shall identify the categories of Information
that are then Non-Public Information and so inform the GSEs of that fact at the
time such information is otherwise due to be provided under subsection (c);
 
(ii) If the Issuer elects not to provide Non-Public Information as stated in
clause (i) above, but a GSE determines that the absence of any such information
is a material impairment to its obligation to conduct its business in a safe and
sound manner or is inconsistent with the requirements of applicable law or
regulation, then the Issuer will provide such Information to that GSE at the
times and as otherwise required by subsection (c); and
 
(iii) To the extent that the Issuer actually provides Non-Public Information
pursuant to subsection (c), the Issuer will label such information as Non-Public
Information and will segregate all Non-Public Information so that a GSE which
elects not to look at the Non-Public Information can do so.
 
(c) Information.  The Issuer agrees to furnish to each GSE a copy of each of the
following:
 
(i) On the date that is the earlier of (i) ninety (90) days after the end of
each quarter of each fiscal year of the Issuer and (ii) the day such information
is first made available to the general public, the Issuer shall provide to each
GSE the financial statements of the Issuer consisting of a balance sheet of the
Issuer as at the end of such period, a statement of operations and a statement
of cash flows of the Issuer for such period and, with respect to the report
provided after the end of each fiscal year, there shall also be included a
statement of the changes in net assets of the Issuer for such period. The
financial statements referred to above shall be set forth in reasonable detail
and shall be accompanied by, in the case of the annual statements, an audit
report of the Issuer’s auditor or nationally recognized independent certified
public accountants stating that they have (except as noted therein) been
prepared in accordance with generally accepted accounting principles
consistently applied (provided that such audit report need not be submitted
until one hundred eighty (180) days after the end of the relevant fiscal year);
 
(ii) On the date that is the earlier of (i) ninety (90) days after the end of
each quarter of each fiscal year of the Issuer and (ii) the day such information
is first made available to the general public, the Issuer shall provide to each
GSE financial statements of the Issuer specific to the Indenture pursuant to
which Bonds are outstanding consisting of a statement of operations and a
statement of cash flows under each such Indenture for such period and, with
respect to the report provided after the end of each fiscal year, there shall
also be included a statement of the changes in net assets under each such
Indenture for such period. The financial statements referred to above shall be
set forth in reasonable detail and shall be accompanied by, in the case of the
annual statements, an audit report of the Issuer’s auditor or nationally
recognized independent certified public accountants stating that they have
(except as noted therein) been prepared in accordance with generally accepted
accounting principles consistently applied (provided that such audit report need
not be submitted until one hundred eighty (180) days after the end of the
relevant fiscal year);


24



--------------------------------------------------------------------------------



 



(iii) Immediately after any officer of the Issuer obtains knowledge thereof, a
certificate of the Issuer setting forth the occurrence of any default or Event
of Default, the details thereof and the action which the Issuer is taking or
proposes to take with respect thereto;
 
(iv) Quarterly, at the time each of the financial statements referenced in
7.3(a) above is provided, and otherwise at the request of a GSE, a certificate
of the Issuer (i) stating whether there exists on the date of such certificate
any default or Event of Default and, if so, the details thereof and the action
which the Issuer is taking or proposes to take with respect thereto and
(ii) setting forth a description in reasonable detail of the amounts held in the
Revenue Fund and other accounts under the Indenture;
 
(v) Simultaneously with their release to the general public, disclosure
statements of any kind prepared by the Issuer which disclose such matters as
quarterly or other interim financial statements relating to each Indenture,
portfolio composition information regarding each Indenture such as the
percentage of loans insured under FHA, HUD, RDA, or VA programs or any pooled
mortgage insurance program or securitization by GNMA or a GSE or portfolio
performance information detailing such matters as delinquencies, foreclosures
and real estate owned properties;
 
(vi) Promptly upon receipt of notice by such Issuer of any such default, the
occurrence of any material event of default by any counterparty to a Related
Document;
 
(vii) At the request of a GSE, copies of any information or request for
information concerning this Agreement or any of the Related Documents as and
when provided to the Trustee;
 
(viii) Promptly after the receipt or giving thereof, copies of all notices of
resignation by or removal of the Trustee, the Remarketing Agent or the Tender
Agent which are received or given by the Issuer;
 
(ix) Promptly after the adoption thereof, copies of any amendments to the
Indenture, any of the other Related Documents (including replacement of or any
new Related Document) and the Official Statement;
 
(x) Within 30 days of the issuance of any public issuance of indebtedness of the
Issuer payable from the Revenues under the Indenture, copies of any disclosure
documents distributed in connection therewith;
 
(xi) Any Annual Filing or Material Event Filing shall be delivered to the GSEs
on the day it becomes available to the general public or the Bondholders or
would be required to become available if Rule 15c2-12 were applicable to the
Bonds;
 
(xii) Simultaneously with the delivery of each set of the financial statements
and the annual filing referred to in clauses (i) and (xi) and otherwise at the
request of the GSEs, or with respect to (iii) whenever prepared and available,
(i) a copy of the most recent rating letter received relating to the Issuer Bond
Rating and/or the Indenture rating, (ii) a certificate of the Issuer stating
that the Issuer is in compliance with all financial covenants set forth in the
Indenture; and (iii) a copy of the most recent cash flow certificates, financial
reports and statements and annual budget (including portfolio performance
reports detailing delinquencies and foreclosure rates and percentage of loans


25



--------------------------------------------------------------------------------



 



insured under the FHA, RDA, and VA programs and any pooled mortgage insurance
program, and the percentage of uninsured loans as set forth in Schedule 4
hereto);
 
(xiii) Immediately upon receipt by the Issuer, any rating report or other rating
action relative to the Issuer, the Bonds or any other bonds issued under the
Indenture;
 
(xiv) Immediately upon any such transfer, notice of any extraordinary payment or
transfer of funds from the Indenture;
 
(xv) In a timely manner at the request of a GSE, any data or information
required by a GSE for use by a GSE in calculating performance under the Federal
Housing Finance Agency’s housing goal regulations or for use in complying with
any other regulatory or legal requirement; and
 
(xvi) Such other information, whether such information is published or
unpublished, respecting the affairs, condition and/or operations, financial or
otherwise, of the Issuer as a GSE may from time to time reasonably request
(including, without limitation, data, including loan level data, required by the
GSEs with respect to any asset management surveillance and/or disclosure
requirement).
 
(xvii) All reports required by this Section 7.3 shall be sent to each GSE at its
email address specified in Section 10.3.
 
Section 7.4. Compliance With Law.  The Issuer shall comply with all laws,
ordinances, orders, rules and regulations that may be applicable to it if the
failure to comply could have a material adverse effect on the security for any
of the Bonds, or the Issuer’s ability to repay when due its obligations under
this Agreement, any of the Bonds, and the Related Documents.
 
Section 7.5. Notices.  The Issuer will promptly furnish, or cause to be
furnished, to each of the GSEs (with a copy to the Administrator and the
Treasury’s Agent) and to the Trustee (i) notice of the occurrence of any Event
of Default or Default as defined herein or in the Indenture, (ii) notice of the
failure by the Remarketing Agent, the Tender Agent or the Trustee to perform any
of its obligations under the Remarketing Agreement or the Indenture,
(iii) notice of any proposed substitution of the Credit and Liquidity Facility,
(iv) each notice required to be given to any liquidity facility provider
pursuant to the Indenture, (v) notice of any litigation, administrative
proceeding, proposed or enacted legislation or business development known to the
Issuer which may materially adversely affect its business, properties or affairs
or the ability of the Issuer to perform its obligations as set forth hereunder
or under any of the Related Documents to which it is a party, and (vi) notice of
any downgrade, withdrawal, or suspension of the Issuer Bond Rating or the
placement of the Bonds or any Parity Debt on credit watch by a Rating Agency, or
if a Rating Agency then under contract with the Issuer to maintain an Issuer
Bond Rating expresses in writing a negative outlook as to such Issuer Bond
Rating.
 
The Trustee will notify the GSEs, the Administrator and the Treasury’s Agent by
e-mail followed by telecopier and the Treasury by telecopier, at the addresses
set forth in Section 10.3 of: (i) each notice of Optional Tender upon receipt;
(ii) each notice of Mandatory Tender upon receipt; and (iii) not later than
4:00 p.m. on the Business Day before any Optional Tender or Mandatory Tender of
Bonds, a statement as to principal amount of Bonds for which the Trustee or
Tender Agent has received remarketing proceeds or notice from the Remarketing
Agent that such principal amount of Bonds has been remarketed. The Trustee shall
also provide to the Custodian and the Treasury’s Agent as required by the Credit
and Liquidity Facility at the addresses set forth in Section 10.3, all demands
for an Advance (as defined in the Credit and Liquidity Facility) as and when
delivered to the GSEs.


26



--------------------------------------------------------------------------------



 



Section 7.6. Certain Information.  The Issuer shall not include in an offering
or remarketing document for the Bonds any information concerning a GSE that is
not supplied in writing, or otherwise consented to, by such GSE expressly for
inclusion therein, nor shall the Issuer make any changes in any reference to a
GSE in any amendment or supplement to an offering or remarketing document for
the Bonds without obtaining the prior written consent of such GSE thereto.
 
Section 7.7. Liquidity.
 
(a) The Issuer agrees that, with respect to any Alternate Liquidity Facility,
the Issuer will require, as a condition to its effectiveness, that the issuer of
the Alternate Liquidity Facility provide funds to the extent necessary, in
addition to other funds available, on the date the Alternate Liquidity Facility
becomes effective, for the purchase of all Bank Bonds at par plus accrued
interest (at the Bank Rate) through the Purchase Date. On such date any and all
amounts due hereunder and under the Indenture or the Bonds due to the GSEs shall
be payable in full to the GSEs.
 
(b) The Issuer shall not permit an Alternate Liquidity Facility to become
effective with respect to fewer than all of the Outstanding Bonds of a Series of
Bonds without the prior written consent of the GSEs.
 
Section 7.8. Appointment of Successors and Replacements.  So long as this
Agreement is in effect and the GSEs are not in default hereunder, the Issuer
will not permit the appointment of a successor Trustee or Tender Agent or
Remarketing Agent unless the Issuer has obtained the prior written consent of
the GSEs, which consent will not be unreasonably withheld. The Issuer will cause
a Remarketing Agent to be in place at all times while this Agreement is in
effect or any Bank Bonds are outstanding.
 
Section 7.9. Maintenance of Approvals: Filings, Etc.  The Issuer shall at all
times maintain in effect, renew and comply with all the terms and conditions of
all consents, filings, licenses, approvals and authorizations as may be
necessary or appropriate under any applicable law or regulation for its
execution, delivery and performance of this Agreement and the other Related
Documents to which it is a party.
 
Section 7.10. Inspection Rights.  To the extent permitted by law, the Issuer
shall, at any reasonable time and from time to time, upon reasonable notice,
permit the GSEs or any agents or representatives thereof, at the Issuer’s
expense, to examine and make copies of the records and books of account related
to the transactions contemplated by this Agreement, to visit its properties and
to discuss its affairs, finances and accounts with any of its officers and
independent accountants provided, however, that prior to the occurrence of an
Event of Default, the Issuer shall not be required to pay for more than one
inspection per fiscal year. The Issuer will not unreasonably withhold its
authorization for its independent accountants to discuss its affairs, finances
and accounts with the GSEs.
 
Section 7.11. Additional Obligations.  The Issuer shall not issue any bonds,
notes or similar obligations or evidence of indebtedness payable from the
Revenues or any other amounts, accounts or other property held under the
Indenture except as permitted by the Indenture. So long as this Agreement
remains in effect or any Bank Bonds remain Outstanding, the Issuer shall not
issue any additional variable rate obligations except as permitted in
Section 7.25(a).
 
Section 7.12. Permitted Liens.  The Issuer shall not create or incur or suffer
to be incurred or to exist any Lien on the Revenues or any other funds, accounts
or other property held under the Indenture except as permitted by the Indenture.
The Issuer will take no action, nor fail to take any action, necessary to ensure
that the Eligible Bonds purchased pursuant to this Agreement are free and clear
of all liens,


27



--------------------------------------------------------------------------------



 



security interests or claims of any Person other than the GSEs, except for
consensual liens or security interests as the GSEs may create.
 
Section 7.13. Issuer Bond Rating.  The Issuer shall use its best efforts to
maintain the minimum Issuer Bond Ratings specified in Section 5.9 hereof.
 
Section 7.14. Litigation, Etc.  The Issuer shall give prompt notice in writing
to the GSEs of any litigation, administrative proceeding or business development
which may materially adversely affect its business, properties or affairs or the
ability of the Issuer to perform its obligations as set forth hereunder or under
any of the Related Documents to which it is a party, and shall in all events
give prompt notice of any such litigation or proceeding involving a claim in
excess of $5,000,000 payable from the Revenues held under the Indenture.
 
Section 7.15. Indenture; Redemption of Bank Bonds; Payment of Fees.
 
(a) While any Bank Bonds are outstanding and in accordance with the Indenture,
the Issuer will, to the extent obligated under Section 4.1 hereof, (i) redeem
Bank Bonds from available funds under the Indenture, and (ii) redeem Bank Bonds
prior to the optional redemption of any other Bonds under the Indenture.
 
(b) To the extent permitted under the Indenture, the Issuer hereby agrees that
fees and other amounts payable to each GSE (other than principal and interest on
Bank Bonds) shall either (a) constitute Program Expenses pursuant to, and as
defined in, the Indenture and, pursuant to the Indenture, will be paid from the
Revenue Fund when due or (b) will be payable on the same priority as debt
service on the Bonds, whichever is the more senior priority. The Issuer further
agrees that to the extent sufficient funds are not available in the Revenue Fund
to pay such fees and other amounts when due for any reason, the Issuer will
immediately pay or cause to be paid such fees and other amounts from available
funds of the Issuer.
 
Section 7.16. Maintenance of Existence.  The Issuer shall preserve and maintain
its existence as a public instrumentality and agency of the State organized and
existing under the laws of the State, and to perform its obligations under this
Agreement and the Related Documents and will not, without the prior written
consent of the GSEs, (i) merge or consolidate with any other organization nor
(ii) sell, lease or transfer all or substantially all of its property to any
Person, or turn over the management or operation of any substantial part of its
business, property or assets, to any other Person, except as otherwise provided
in the Indenture and the Act; provided, however, that the Issuer may consolidate
with or merge into another governmental entity that assumes in writing all the
obligations of Issuer in form and substance satisfactory to the GSEs and such
consolidations or merger will not impair or adversely affect the security
supporting its obligations to the GSEs or otherwise have a material adverse
effect upon the Bonds, this Reimbursement Agreement or the Related Documents.
 
Section 7.17. Swap Termination Fees.  So long as this Agreement remains in
effect, the Issuer shall not permit any swap termination fees to be payable on a
basis senior to or on a parity with the Bonds or the Issuer’s obligations under
this Agreement.
 
Section 7.18. Further Assurances.  The Issuer will at any and all times, insofar
as it may be authorized so to do by law, authorize, make, do, execute,
acknowledge and deliver every and all such further resolutions, acts, deeds,
conveyances, assignments, recordings, filings, transfers and assurances as may
be reasonably necessary for the better assuring, conveying, granting, assigning
and confirming all and singular the rights of the GSEs hereunder or payment of
the obligations of the Issuer arising under or pursuant to this Agreement, or
intended so to be, or which the Issuer may hereafter become bound to


28



--------------------------------------------------------------------------------



 



pledge or assign thereto, including the maintenance of the security interests in
the Revenues created pursuant to the Indenture.
 
Section 7.19. Disclosure to Participants.  The Issuer shall permit each GSE to
disclose any information received by such GSE in connection herewith, including
without limitation the financial information described in Section 7.3 hereof, to
any Participants; provided, that the GSE shall require, as a condition to
providing any such information to any Participant, an agreement on the part of
said Participant to maintain the confidentiality of said information unless said
Participant is required to release such information pursuant to any statute,
rule, regulation or judicial process or upon the lawful demand of any court or
agency having jurisdiction over such Participant.
 
Section 7.20. Conversions; Defeasance.  The Issuer shall promptly furnish, or
cause to be furnished, to each GSE, not later than its furnishing the same to
the Remarketing Agent, a copy of any written notice furnished by the Issuer to
the Remarketing Agent pursuant to the Indenture indicating a proposed conversion
or change of the interest rate on a Series of Bonds to a rate other than a
variable rate. The Issuer shall not consummate any such conversion without the
prior written consent of each of the GSEs. In addition, the Issuer will not
defease, nor allow the defeasance of, the Bonds without having contemporaneously
satisfied all of its obligations hereunder, including the Bank Bonds. The Issuer
and Trustee hereby recognize that any such conversion of the interest rate mode
shall result in a termination of the Credit and Liquidity Facility with respect
to the Series of Bonds so converted if the entire Series of Bonds is so
corrected.
 
Section 7.21. Investment Securities.  The Issuer shall not permit any funds
invested under the Indenture to be invested in obligations, securities or other
investments of a type not included within the categories permitted for such
purpose in the Indenture, will comply with the investment guidelines attached
hereto as Schedule 3 and will not modify such investment guidelines without the
prior written consent of the GSEs.
 
Section 7.22.  [Reserved.]
 
Section 7.23. Maintenance of Tax-Exempt Status of the Bonds.  Solely with
respect to those Series of Bonds that bear interest that is intended to be tax
exempt, the Issuer will not take any action or omit to take any action which, if
taken or omitted, would adversely affect the exclusion from gross income of such
interest on those Bonds for purposes of the exemption of such interest from
Federal income taxes.
 
Section 7.24. No Leverage; No Derivatives.  The Issuer shall not acquire any
investments with funds pledged to payment of Bonds or amounts due hereunder on
margin, nor shall the Issuer enter into any Hedge without the prior written
consent of the GSEs.
 
Section 7.25. Special GSE Program Covenants.  The Issuer covenants that it will:
 
(a) Not issue new bonds under the Indenture in a variable rate demand,
adjustable rate or auction rate mode other than variable rate bonds issued and
acquired by the GSEs under the GSEs’ HFA Initiative Program;
 
(b) Transition, as the market stabilizes, to private liquidity providers or
other funding mechanisms that will result in a reduction in the principal amount
of Bonds supported by the Credit and Liquidity Facility;


29



--------------------------------------------------------------------------------



 



(c) Continuously monitor the market with the objective of converting each Series
of Bonds to a fixed rate financing without credit enhancement from the GSEs and
effect such a conversion if it can be accomplished at a break even cost to the
Issuer, including the cost of terminating any interest rate swap related to such
Series of Bonds;
 
(d) Certify annually on the anniversary date of the Effective Date that a
conversion to fixed rate was uneconomical during the prior year;
 
(e) Prepare documents within six (6) months of the Effective Date that will
allow the Issuer to expeditiously convert each Series of Bonds to fixed rate
securities if economic conditions permit;
 
(f) Except as limited by tax law requirements and except for scheduled or other
required redemptions, redeem Bank Bonds ahead of any other outstanding bonds
issued pursuant to the Indenture;
 
(g) Apply available excess funds under the Indenture to redeem all Bank Bonds
upon expiration of the Credit and Liquidity Facility;
 
(h) To the extent the Issuer does not have sufficient funds to redeem all Bank
Bonds on or before the termination of the Credit and Liquidity Facility, pay the
outstanding Bank Bonds over a 10-year period in accordance with the requirements
of Section 4.1(b) hereof;
 
(i) The Issuer shall take all steps necessary to assure that all assets and
revenues of any description pledged to the payment of the Bonds and all other
bonds issued under the Indenture shall be applied strictly in accordance with,
and solely for the purposes and in the amounts specified and permitted by, the
terms of the Indenture.
 
(j) Not exercise any rights it may have to make voluntary withdrawals of cash or
other assets from the lien of the Indenture except under the following
circumstances and within the following limits:
 
(i) No withdrawals whatsoever shall be made during any period that Bank Bonds
are outstanding (except withdrawals to redeem Bank Bonds);
 
(ii) The Issuer may withdraw cash from the Indenture to pay ordinary and
customary administrative and operating expenses of the Issuer, ordinary and
customary operating expenses of any of the indentures of the Issuer (such as,
for example, fees and payments due on an interest rate swap entered into by the
Issuer) and to fund or reimburse the cost of programs sponsored by the Issuer,
subject to each of the following requirements:
 
(A) either:
 
(1) the cumulative amount of such withdrawals does not exceed the cumulative
withdrawals as projected to the date of such withdrawal in the cash flows most
recently submitted to the rating agencies in connection with the then current
long term rating of the Bonds; or


30



--------------------------------------------------------------------------------



 



(2) prior to and as a condition to such withdrawal, the Issuer obtains and
furnishes to the Administrator and to Treasury’s Agent a confirmation from each
of the rating agencies maintaining ratings on the Bonds that the proposed
withdrawal will not adversely affect the Issuer Bond Rating; and
 
(B) prior to and as a condition to such withdrawal, the Issuer provides a
written certification to the Administrator and to Treasury’s Agent specifying
the amount and purpose of the withdrawal and that all requirements of this
paragraph (j)(ii) have been met with respect to such withdrawal.
 
In spite of anything to the contrary contained in this paragraph (j)(ii), no
withdrawals whatsoever shall be made under this paragraph (j)(ii) during any
period when any of the Issuer Bond Ratings are below the level of [“Baa3” or
“BBB-” for Single Family] [A3 or A- for Multi Family] or has been suspended or
withdrawn;
 
(iii) The Issuer may withdraw cash or other assets from the Indenture for any
purpose of the Issuer other than as set out in paragraph (j)(ii) above, subject
to each of the following requirements:
 
(A) prior to and as a condition to such withdrawal, the Issuer obtains and
furnishes to the Administrator and to Treasury’s Agent a confirmation from each
of the rating agencies maintaining ratings on the Bonds that the rating on the
Bonds will be not less than the Issuer Bond Rating in effect on the date of this
Agreement, in each case with a rating outlook that is either “stable” or
“positive” or the equivalent;
 
(B) the cash or other assets withdrawn from the lien of the Indenture pursuant
to this paragraph (f)(iii) are retained by the Issuer within its funds and
accounts or are expended to further the mission or otherwise for the benefit of
the Issuer; and
 
(C) prior to and as a condition of such withdrawal, the Issuer provides a
written certification to the Administrator and to Treasury’s Agent specifying
the amount and purpose of the withdrawal and that all requirements of this
paragraph (j)(iii) have been met with respect to such withdrawal.
 
(k) No later than 90 days prior to the stated expiration date of the Credit and
Liquidity Facility either: (i) refinance or defease the Bonds; (ii) provide a
substitute liquidity facility; or (iii) convert the Bonds to a fixed interest
rate. The Issuer agrees and acknowledges that failure to effect either (i),
(ii) or (iii) above will result in a mandatory tender in whole of the Bonds on
or prior to the stated expiration date of the Credit and Liquidity Facility.
 
(l) With respect to the purchase, origination, enforcement and servicing of
mortgage loans and mortgage — backed securities (“MBS”) the Issuer shall:
 
(i) originate or cause to be originated, mortgage loans and purchase, or cause
to be purchased, MBS in a manner consistent with applicable state law, the
Indenture and any supplements thereto, and such other related documents by which
the Issuer is bound;


31



--------------------------------------------------------------------------------



 



(ii) cause all mortgage loans to be serviced pursuant to the servicing
requirements of the Issuer, GNMA, FHA Fannie Mae and Freddie Mac, as applicable,
or any other party providing credit support in respect of any mortgage loans
held under the Indenture;
 
(iii) diligently take all steps necessary or desirable to enforce all terms of
the mortgage loans, MBS, loan program documents and all such other documents
evidencing obligations to the Issuer; and
 
(iv) diligently take all actions consistent with sound mortgage loan
origination, purchase and servicing practices and principles as may be necessary
to receive and collect sufficient revenues to pay debt service when due on the
Bonds.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
The occurrence of any of the following events shall constitute an “Event of
Default”:
 
Section 8.1. Payments.  Any principal of, or interest on, any Bond (including
any Bank Bond) shall not be paid when due (disregarding for such purposes
payments made from Credit Enhancement Advances); or
 
Section 8.2. Fee Payments; Reimbursement.  The Issuer shall fail to pay any
amount owing under Section 2.2, 3.7 or 4.1 hereof when and as the same shall
become due; or
 
Section 8.3. Representations.  Any representation or warranty made or deemed to
be made to the GSEs by or on behalf of the Issuer in this Agreement or in any
Related Document or in any certificate or statement delivered hereunder or
thereunder shall be incorrect or untrue in any material respect when made or
deemed to have been made; or
 
Section 8.4. Certain Covenants.  The Issuer shall fail to observe or perform any
covenant or agreement of the Issuer set forth in Sections 7.1 to the extent it
relates to the payment of obligations, 7.2(b) and (c), 7.5, 7.6, 7.7, 7.8, 7.11,
7.12, 7.14, 7.15, 7.17, 7.20, 7.21, 7.24, and 7.25(a), (f), (g) and
(j) hereof; or
 
Section 8.5. Other Covenants.  The Issuer shall default in the due performance
or observance of any other term, covenant or agreement contained (or
incorporated by reference) or there is any Default in this Agreement (other than
those referred to in Sections 8.1, 8.2, 8.3, and 8.4 hereof) and such Event of
Default or Default shall remain unremedied for a period of thirty (30) days
after the GSEs shall have given written notice thereof to the Issuer; or
 
Section 8.6. Insolvency.  (a) The Issuer shall commence any case, proceeding or
other action (i) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its Debts, or (ii) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or the Issuer shall make a general assignment
for the benefit of its creditors; or (b) there shall be commenced against the
Issuer any case, proceeding or other action of a nature referred to in
clause (a) above which (i) results in an order for such relief or in the
appointment of a


32



--------------------------------------------------------------------------------



 



receiver or similar official or (ii) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (c) there shall be commenced
against the Issuer, any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, rehabilitation, distraint or similar process
against all or any substantial part of its assets (including the Security),
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or (d) the Issuer shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (a), (b) or (c) above; or (e) the Issuer
shall generally not, or shall be unable to, and so admit in writing its
inability to, pay its Debts; or (f) a moratorium, restructuring, adjustment or
comparable extraordinary restriction shall have been declared (whether or not in
writing) with respect to the Bonds or Parity Debt of the Issuer by the Issuer or
the State (including, without limitation, any of the executive, legislative or
judicial branches of government thereof) or any federal government agency or
authority having jurisdiction over the Issuer; or
 
Section 8.7. Invalidity.  (a) Any provision of the Act, this Agreement, the
Indenture, the Bonds or any Parity Debt relating to the payment of the principal
of or interest on the Bonds (including any Bank Bonds) or any Parity Debt or the
Security therefor shall at any time and for any reason cease to be valid and
binding on the Issuer as a result of (i) finding or ruling, (ii) enactment or
adoption of legislation, (iii) issuance of an executive order or (iv) entry of a
judgment or decree, in each instance, by a Governmental Agency having
appropriate jurisdiction over the Issuer that such a provision is null and void,
invalid or unenforceable; or (b) the Issuer shall have taken or permitted to be
taken any official action which would adversely affect the enforceability of
this Agreement, the Bonds, the Act, the Indenture or any Parity Debt relating to
the payment of the principal or interest on the Bonds (including any Bank Bonds)
or any Parity Debt or the Security therefor or results in a repudiation of its
obligation to pay the Bonds (including any Bank Bonds); or (c) the Issuer
(i) challenges the validity or enforceability of any provision of this
Agreement, the Bonds, the Act, the Indenture or any Parity Debt relating to or
otherwise affecting (A) the obligation to pay the principal of or interest on
the Bonds, the Bank Bonds or any Parity Debt or (B) the Security available for
repayment of the principal of or interest on the Bonds, the Bank Bonds or any
Parity Debt or (ii) seeks an adjudication that any provision of this Agreement,
the Act, the Indenture, the Bonds or any Parity Debt relating to or otherwise
affecting (A) the Issuer’s obligation to pay the principal of or interest on the
Bonds, the Bank Bonds or any Parity Debt or (B) the Security available for
repayment of the principal of or interest on the Bonds, the Bank Bonds or any
Parity Debt is not valid and binding on the Issuer; or
 
Section 8.8. Ratings Withdrawal or Suspension.  Each of Moody’s, Fitch and S&P
shall have (a) withdrawn their long-term ratings of the Bonds or any unenhanced
Parity Debt for any credit related reasons; or (b) suspended their long-term
ratings of the Bonds or any unenhanced Parity Debt for any credit related
reasons; or
 
Section 8.9. Default on Other Obligations.  The Issuer shall fail to pay when
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) any Parity Debt, or any interest or premium
thereon, and such failure shall continue beyond any applicable period of grace
specified in any underlying resolution, indenture, contract or instrument
providing for the creation of or concerning such Parity Debt, or pursuant to the
provisions of any such resolution, indenture, contract or instrument, the
maturity of any Parity Debt shall have been or, as a result of a payment default
of any nature, may be accelerated or shall have been, or, as a result of a
payment default of any nature, may be required to be prepaid prior to the stated
maturity thereof; or
 
Section 8.10. Judgment.  A final non-appealable judgment or order for the
payment of money that exceeds $5,000,000 in aggregate shall have been rendered
against the Issuer and shall be payable from or attach to the Revenues or other
monies pledged to the payment of the Bonds under the Indenture,


33



--------------------------------------------------------------------------------



 



and such judgment or order shall not have been satisfied within a period of
30 days from the date on which such judgment was rendered; or
 
Section 8.11. Maintenance of Tax-Exempt Status of the Bonds.  Solely with
respect to those Series of Bonds that bear interest that is intended to be tax
exempt, the issuance of a Proposed Determination by the Internal Revenue Service
which, if not terminated, revoked or omitted, would adversely affect the
exclusion from gross income of such interest on those Bonds for purposes of the
exemption of such interest from Federal income taxes; or
 
Section 8.12. Event of Default Under Related Documents.  An event of default
shall occur and be continuing under any Related Documents.
 
Section 8.13. Remedies.
 
(a) Upon the occurrence of any Event of Default, the GSEs may, in a written
notice executed by both GSEs, declare all accrued and unpaid amounts payable to
them hereunder to be immediately due and payable (other than payments of
principal of and interest on Bank Bonds, acceleration rights with respect to
which are governed by the Indenture), and the GSEs shall have all remedies
provided at law or in equity, including, without limitation, specific
performance; provided, however, the GSEs agree to fund Advances under the Credit
and Liquidity Facility notwithstanding the occurrence of an Event of Default.
 
(b) Upon the occurrence of any Event of Default, the GSEs may, in a written
notice executed by both GSEs, give notice to the Tender Agent and Trustee of
their election to require the Tender Agent/Trustee to cause a Mandatory Tender
of all of Bonds of each applicable Series.
 
(c) The remedies provided in (a) and (b) above are not exclusive, and the GSEs
hereby reserve the right and shall have the right to pursue any other available
remedies, whether provided by law, equity, in any Related Document or this
Agreement.
 
ARTICLE IX
 
OBLIGATIONS ABSOLUTE
 
Section 9.1. Obligations Absolute.  The obligations of the Issuer under this
Agreement shall be absolute, unconditional and irrevocable and shall be paid or
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:
 
(a) to the extent permitted by applicable law, any lack of validity or
enforceability of this Agreement or any Related Document or any other agreement
or instrument delivered in connection herewith or therewith;
 
(b) any amendment or waiver of or any consent to departure from, the terms of
any of the Related Documents;
 
(c) the existence of any claim, set-off, defense or other right which the Issuer
may have at any time against the Tender Agent, the Trustee, the Remarketing
Agent, the GSEs or any other Person, whether in connection with this Agreement,
the Related Documents or any unrelated transaction; provided, however, that
nothing herein contained shall prevent the assertion of such claim by separate
suit;


34



--------------------------------------------------------------------------------



 



(d) any statement or any other document presented other than by the GSEs under
this Agreement or any of the Related Documents proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever; or
 
(e) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1. Amendments; Liability of the GSEs.
 
(a) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by the Issuer therefrom, shall in any event be effective unless
the same shall be in writing and signed by each of the GSEs, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
(b) With respect to each GSE, to the extent permitted by law, the Issuer assumes
all risks of the acts or omissions of the Tender Agent, the Trustee, the
Remarketing Agent and any of their agents in respect of their use of this
Agreement or the Credit and Liquidity Facility or any amounts made available by
a GSE under the Credit and Liquidity Facility. Neither of the GSEs nor any of
its officers or directors shall be liable or responsible for: (i) the use which
may be made of this Agreement or any amounts made available by the GSEs under
the Credit and Liquidity Facility or for any acts or omissions of the Trustee,
the Tender Agent or the Remarketing Agent or their agents in connection
therewith; (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; or (iii) any other
circumstances whatsoever in making or failing to make payment under the Credit
and Liquidity Facility, except only that the Issuer shall have a claim against a
GSE, and such GSE shall be liable to the Issuer to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Issuer which the Issuer proves (as evidenced by a final decision by a court of
competent jurisdiction) were caused by such GSE’s gross negligence or willful
failure to make payment under the Credit and Liquidity Facility strictly in
accordance with the terms thereof. In furtherance and not in limitation of the
foregoing, each GSE may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
 
(c) The Issuer assumes all risks associated with the acceptance by each GSE of
documents received by telecommunication, it being agreed that the use of
telecommunication devices is for the benefit of the Issuer and that each GSE
assume no liabilities or risks with respect thereto.
 
Section 10.2. Costs and Expenses.
 
(a) To the extent permitted by law, the Issuer agrees to reimburse each of the
GSEs in respect of all reasonable out-of-pocket costs, charges and expenses
(including reasonable attorneys’ fees) arising in connection with the
preparation, execution, delivery, administration and enforcement of,
preservation of rights in connection with a workout, restructuring or default


35



--------------------------------------------------------------------------------



 



under an amendment or waiver with respect to, this Agreement, the Bonds, the
Credit and Liquidity Facility and the other Related Documents.
 
(b) To the extent permitted by law, the Issuer agrees to indemnify and hold
harmless each GSE, its officers, directors, employees and agents (each an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, reasonable costs or expenses whatsoever which an Indemnified Party
may incur (or which may be claimed against an Indemnified Party by any Person)
by reason of or in connection with the execution and delivery of and
consummation of the transactions contemplated under this Agreement and the
Related Document, including, without limitation, (i) the offering, sale,
remarketing or resale of Bonds (including, without limitation, by reason of any
untrue statement or alleged untrue statement contained or incorporated by
reference in any preliminary official statement or official statement, or in any
supplement or amendment thereof, prepared with respect to the Bonds, or the
omission or alleged omission to state therein a material fact necessary to make
such statements, in the light of the circumstances under which they are or were
made, not misleading or the failure to deliver a preliminary official statement
or an official statement to any offeree or purchaser of Bonds) and (ii) the
execution and delivery of, or payment or failure to pay by any Person (other
than a GSE as and when required by the terms and provisions hereof) under, this
Agreement; provided, however, that the Issuer shall not be required to indemnify
a GSE for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (a) the willful misconduct or gross
negligence of such GSE (including without limitation, failure of a GSE to honor
its obligations to advance funds upon the satisfaction of the applicable
conditions precedent set forth in the Credit and Liquidity Facility and in
accordance with the terms of the Credit and Liquidity Facility ) or (b) the
material inaccuracy of any information included or incorporated by reference in
any official statement referred to in Section 6.8 hereof concerning a GSE which
was furnished in writing by a GSE expressly for inclusion or incorporated by
reference therein. Nothing in this Section 10.2 is intended to limit the
obligations of the Issuer under the Bonds or of the Issuer to pay its
obligations hereunder and under the Related Documents.
 
(c) The provisions of this Section 10.2 and Sections 3.8 and 3.9 hereof shall
survive the termination of this Agreement and the payment in full of the Bonds
and the obligations of the Issuer hereunder. Each GSE shall notify the Issuer of
any amounts which are owed to such party pursuant to this Section 10.2.
 
Section 10.3. Notices.  Unless otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto or referred to herein shall be deemed to have been given (i) in the case
of notice by letter, when delivered by hand or four (4) days after the same is
deposited in the mails, first class postage prepaid, and (ii) in the case of
notice by telecopier or e-mail, when sent, receipt confirmed, addressed to them
as follows or at such other address as any of the parties hereto may designate
by written notice to the other parties hereto and the Remarketing Agent:
 

         
Issuer:
  [HOUSING FINANCE AGENCY]
Attention: Executive Director
[ADDRESS]       Freddie Mac, with a copy to U.S. Department of the Treasury,
Treasury’s Agent and the Custodian at the below addresses:   Federal Home Loan
Mortgage Corporation
Attention: Brian Cosker/Thomas Fuqua
1551 Park Run Drive
MS D5N
McLean, VA 22102


36



--------------------------------------------------------------------------------



 



              with a copy to:          
hfa_credit&liquidity_notices@freddiemac.com      
Fannie Mae, with a copy to U.S. Department of the Treasury, Treasury’s Agent and
the Custodian at the below addresses:
  Fannie Mae
Attention: Carl W. Riedy, Jr.
Vice President for Public Entities Channel Housing and Community Development
3900 Wisconsin Avenue, NW
Washington, D.C. 20016           and           Attention: Douglas G. Higgs
Director, Operations
E-mail: douglas_g_higss@fanniemae.com
          with a copy to:           hfa_credit&liquidity_notices@fanniemae.com  
   
Trustee and Tender Agent:
  [TRUSTEE]
[ADDRESS]
Attention: Corporate Trust Services
Telephone:
Telecopy:
     
Remarketing Agent:
  [REMARKETING AGENT]
[ADDRESS]
Attention: Short Term Finance Manager
Telephone:
Telecopy:      
Treasury:
  U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
Attention: Fiscal Assistant Secretary         re: Housing Finance Agencies
Initiative                   and          
Attention: Assistant General Counsel
        (Banking and Finance)
re: Housing Finance Agencies Initiative      
Treasury’s Agent:
  Attention: Lillian G. White
JPMorgan Chase Bank, N.A.
1 Chase Manhattan Plaza, Floor 19
New York, New York


37



--------------------------------------------------------------------------------



 



              Telephone: (212) 552-2392
Telecopy: (212) 552-0551
E-Mail: Lillian.G.White@jpmorgan.com]      
Administrator/Custodian:
  U.S. Bank National Association
EP-MN-WS3T
60 Livingston Avenue
St. Paul, MN 55107
Attention: TFM/HFA Initiative
E-mail: usbhfa@usbank.com


 
Section 10.4. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Issuer, the Trustee, the Tender Agent and each GSE,
and their respective successors, endorsees and assigns, except that, as long as
this Agreement is in effect and each GSE is not in default hereunder, the Issuer
may not assign or transfer its rights or obligations hereunder without the prior
written consent of the GSEs. Each GSE may grant a participation to any financial
institution or governmental entity in all or any part of, or any interest
(undivided or divided) in, such GSE’s rights and benefits under this Agreement,
any Bonds owned by it and the other Related Documents, and to the extent of that
participation such Participant shall, except as set forth in the following
clause (ii), have the same rights and benefits against the Issuer hereunder as
it would have had if such Participant were a direct party hereto; provided that
(i) no such participation shall affect the obligations of a GSE to make advances
as required by the Credit and Liquidity Facility; (ii) the Issuer shall be
required to deal only with each GSE with respect to any matters under this
Agreement and no such Participant shall be entitled to enforce directly against
the Issuer any provision hereunder; (iii) no Participant shall be entitled to
recover amounts hereunder in excess of any amounts to which a GSE is entitled to
recover hereunder; and (iv) such Participant shall not be any Person registered
as an investment company under the Investment Company Act of 1940, as amended,
substantially all of the assets of which are invested in obligations exempt from
federal income taxation under Section 103 of the Code or any similar or
successor provision.
 
The obligations of a GSE under the Credit and Liquidity Facility or any part
thereof may be assigned by a GSE to any financial institution only with the
prior written consent of the Issuer and the prior written confirmation of the
existing ratings by each Rating Agency then rating the Bonds.
 
Section 10.5. Governing Law; Waiver of Jury Trial; Venue.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF CONFLICTS OF LAWS.
 
(b) TO THE FULLEST EXTENT PERMITTED BY LAW, THE ISSUER, THE TRUSTEE, THE TENDER
AGENT, FREDDIE MAC AND FANNIE MAE WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT, ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY GSE-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE ISSUER, THE TRUSTEE, THE TENDER
AGENT, AND THE GSEs AGREE THAT


38



--------------------------------------------------------------------------------



 



ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER DOCUMENT
DELIVERED IN CONNECTION HEREWITH OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND ANY OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH. TO
THE FULL EXTENT PERMITTED BY LAW, EACH OF THE ISSUER, THE TRUSTEE, THE TENDER
AGENT, AND THE GSEs HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS.
 
(c) THE ISSUER, THE TRUSTEE, THE TENDER AGENT, FREDDIE MAC AND FANNIE MAE HEREBY
AGREE THAT ANY LITIGATION INVOLVING ENFORCEMENT OF THE PROVISIONS HEREOF SHALL
BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY LAW, CONSENTS TO THE
JURISDICTION OF SUCH COURT.
 
Section 10.6. No Waivers, Amendments, Etc.  No provision of this Agreement shall
be waived, amended or supplemented except by a written instrument executed by
the parties hereto.
 
Section 10.7. Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
 
Section 10.8. Source of Funds.  The GSEs agree that all funds provided by either
under the Credit and Liquidity Facility will be paid from funds of the GSEs and
not directly or indirectly from funds or collateral on deposit with or for the
account of, or pledged with or for the account of, the GSEs by the Issuer.
 
Section 10.9. Term of the Agreement.
 
(a) Term.  The term of this Agreement shall be until the later of (x) the
termination or expiration of the Credit and Liquidity Facility and (y) the
payment in full of the principal of and interest on all Bank Bonds and all other
amounts due hereunder.
 
(b) No Extension.  No extension of the term of the Credit and Liquidity Facility
will be offered by the GSEs.
 
Section 10.10. Headings.  Section headings in this Agreement (the texts of which
are set forth in the Table of Contents hereof) are included herein for
convenience of reference only and shall not have any effect for purposes of
interpretation or construction of the terms of this Agreement.
 
Section 10.11. Complete and Controlling Agreement.  This Agreement and the other
Related Documents completely set forth the agreements between the GSEs and the
Issuer and completely supersede all prior agreements, both written and oral,
between GSEs and the Issuer relating to the matters set forth herein and in the
Related Documents.


39



--------------------------------------------------------------------------------



 



Section 10.12. Losses Relating to Telephonic Notices.  The Issuer hereby agrees
to compensate the GSEs for the loss of use of funds in the event the GSEs
disburse funds under the Credit and Liquidity Facility (a) in any attempt to
make purchases of Bonds based upon telephonic requests made by any Person or
Persons which the GSEs in good faith believes to be the Tender Agent or its
designees (but the foregoing shall not imply any standard of care against the
GSEs with respect to requests made in any other manner, except as otherwise
expressly agreed herein), and (b) in any amount in excess of that actually
required to purchase Bonds due to the Tender Agent incorrectly stating such
amount in its Purchase Notice (to the extent such loss of use of funds is not
covered by Section 3.3(b) hereof). A certificate of the GSEs as to the amount of
any such loss shall be conclusive, absent manifest error. The Issuer shall be
entitled to payment and reimbursement by the Tender Agent for the amount of such
loss that resulted from the negligence or misconduct of the Tender Agent.
 
Section 10.13. Severability.  If any provision of this Agreement shall be held
or deemed to be or shall in fact be illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative or unenforceable to any extent whatever.
 
Section 10.14. Notices to, and Independent Rights of, the GSEs.  Each GSE is
entitled to each notice required to be given hereunder and notice to one GSE
shall not constitute notice to the other GSE nor shall it satisfy a requirement
that the GSEs be provided notice of an event. Each GSE shall be entitled to
exercise its rights hereunder independently and no consent, approval or waiver
which is required of the GSEs hereunder shall be effective unless provided by
each GSE separately.
 
[signature pages immediately follow]


40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Reimbursement Agreement
to be duly executed and delivered by their authorized representatives as of the
Effective Date.
 
[HOUSING FINANCE AGENCY]
 
                         

  By: 
    



Name:
Title: Executive Director


S-1



--------------------------------------------------------------------------------



 



[TRUSTEE], acting hereunder not in its individual capacity but solely as Trustee
and Tender Agent
 

  By: 
    



Name:
Title: Vice President


S-2



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN MORTGAGE CORPORATION
 

  By: 
    



Name:
Title:


S-3



--------------------------------------------------------------------------------



 



FANNIE MAE
 

  By: 
    



Name:
Title:


S-4



--------------------------------------------------------------------------------



 



EXHIBIT A
 
CERTIFICATE FOR ISSUER REIMBURSEMENT OF ADVANCE(S) AND/OR
PAYMENT OF INTEREST ON BANK BONDS
 

      Fannie Mae (“Fannie Mae”)
3900 Wisconsin Avenue
Washington, D.C. 20016
Attention: Carl W. Riedy, Jr./Douglas G. Higgs   JPMorgan Chase Bank, N.A. (the
“Treasury’s Agent”)
1 Chase Manhattan Plaza, Floor 19
New York, New York 10005
Attention: Lillian G. White
 
    Federal Home Loan Mortgage Corporation
(“Freddie Mac”)
1551 Park Run Drive
MS D5N
McLean, VA 22102
Attention: Brian Cosker/Thomas Fuqua   U.S. Bank National Association (the
“Administrator”)
EP-MN-WS3T
60 Livingston Avenue
St. Paul, MN 55107
Attention: TFM/HFA Initiative
 
   
 
    [BOND TRUSTEE] (the “Trustee”)
[ADDRESS]
[ADDRESS]
Attention:    


 

  Re:  Standby Irrevocable Temporary Credit and Liquidity Facility (the “Credit
and Liquidity Facility”) and Reimbursement Agreement (the “Reimbursement
Agreement”, together with the Credit and Liquidity Facility, the “TCLF
Documents”) relating to the Series of Bonds identified below (“Series of Bonds”
or “Bond Series”)
[LIMIT OF ONE BOND SERIES PER CERTIFICATE]

 
Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
 
The undersigned, a duly authorized signatory of the [HOUSING FINANCE AGENCY]
(the “Issuer”) hereby certifies to Fannie Mae and Freddie Mac (together, the
“GSEs”), to [BOND TRUSTEE] (the “Trustee”) and to U.S. Bank National
Association, as Administrator under that Administrative Agreement dated as of
December 9, 2009 among the GSEs and the Administrator (the “Administrator”),
with reference to the TCLF Documents, as follows:
 
On the date set forth above, the undersigned [is making] [hereby directs the
Trustee to make] the following reimbursement or payment to the Administrator
pursuant to the TCLF Documents:





--------------------------------------------------------------------------------



 



(1). Total Amount of Reimbursement of Advance(s) and/or Payment of Interest on
Bank Bonds. The undersigned [is transferring] [hereby directs the Trustee to
transfer] the amount of $           to the Administrator pursuant to the TCLF
Documents.
 
(2). Breakdown of Reimbursement of Advance(s) and/or Payment of Interest on Bank
Bonds. Of the total amount set forth in Paragraph 1:
 
(a) $           is for payment of interest on Bank Bonds. [Issuer: If the total
amount listed in Paragraph 1 is for payment of interest on Bank Bonds, then you
should skip Paragraph 3 below and move to Paragraph 4]
 
[AND/OR]
 
(b) $           is for reimbursement of one or more Advance(s). [Issuer: if the
amount listed in this Paragraph 2(b) is for reimbursement of a Liquidity
Advance, this amount should include only the purchase price of Bank Bonds
purchased pursuant to a Liquidity Advance and should not include interest that
has accrued on Bank Bonds from the date of such Liquidity Advance, which amount
should be listed under Paragraph 2(a) above). [Issuer: If any amount is listed
under this Paragraph 2(b), then you should fill out Paragraph 3 below]
 
(3). [This Paragraph 3 To be completed only if the Issuer has listed an amount
under Paragraph 2(b) above]:
 
Type of Advance(s) Reimbursed.  The amount transferred pursuant to Paragraph 1
is for reimbursement of the following type(s) of Advances pursuant to the TCLF
Documents:
 
(Issuer: check applicable box or boxes and fill in allocations)
 

  o   Debt Service Advance. (If checked, check appropriate box below)

 

  o  The total amount set forth in Paragraph 1 is for reimbursement of a Debt
Service Advance.    OR     o  $           out of the total amount set forth in
Paragraph 1 is for reimbursement of a Debt Service Advance.

 

  o   Liquidity Advance. (If checked, check appropriate box below)

 

  o  The total amount set forth in Paragraph 1 is for reimbursement of a
Liquidity Advance.    OR     o  $           out of the total amount set forth in
Paragraph 1 is for reimbursement of a Liquidity Advance.

 

  o   Mandatory Tender Advance. (If checked, check appropriate box below)

 

  o  The total amount set forth in Paragraph 1 is for reimbursement of a
Mandatory Tender Advance.    OR





--------------------------------------------------------------------------------



 



  o  $           out of the total amount set forth in Paragraph 1 is for
reimbursement of a Mandatory Tender Advance.

 
(4). Administrator Wiring Instructions. On the date hereof, the undersigned [is
transferring][hereby directs the Trustee to transfer] in immediately available
funds the amounts described in Paragraphs 1, 2 and 3 above to the account of the
Administrator set forth below:
 
Administrator Wiring Instructions:
 
Financial Institution:  [TO BE PROVIDED BY Administrator]
Account Holder:  [TO BE PROVIDED BY Administrator]
ABA Routing Number:  [TO BE PROVIDED BY Administrator]
Account Number:  [TO BE PROVIDED BY Administrator]
 
Any capitalized, but undefined, term used in this Certificate is used as defined
in the TCLF Documents.
 
The Issuer hereby certifies that it is simultaneously providing a copy of this
Certificate to the Treasury’s Agent and the Trustee.
 
IN WITNESS WHEREOF, the [HOUSING FINANCE AGENCY] has executed and delivered this
Certificate as of the    day of           ,      .
 
[HOUSING FINANCE AGENCY]
 

  By: 
    



Authorized Signatory





--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATE FOR ISSUER PAYMENT OF FACILITY FEE AND OTHER FEES
 

      Fannie Mae (“Fannie Mae”)
3900 Wisconsin Avenue
Washington, D.C. 20016
Attention: Carl W. Riedy, Jr./Douglas G. Higgs   JPMorgan Chase Bank, N.A. (the
“Treasury’s
  Agent”
1 Chase Manhattan Plaza, Floor 19
New York, New York 10005
Attention: Lillian G. White       Federal Home Loan Mortgage Corporation
  (“Freddie Mac”)
1551 Park Run Drive
MS D5N
McLean, VA 22102
Attention: Brian Cosker/Thomas Fuqua   U.S. Bank National Association (the
  “Administrator”)
EP-MN-WS3T
60 Livingston Avenue
St. Paul, MN 55107
Attention: TFM/HFA Initiative


 
 
[BOND TRUSTEE] (the “Trustee”)
[ADDRESS]
[ADDRESS]
Attention:
 

  Re:   Standby Irrevocable Temporary Credit and Liquidity Facility (the “Credit
and Liquidity Facility”) and Reimbursement Agreement (the “Reimbursement
Agreement”, together with the Credit and Liquidity Facility, the “TCLF
Documents”) relating to the Series of Bonds identified on the attached
Schedule 1 (each, a “Series of Bonds” or “Bond Series”)

 
[Issuer: Attach the current version of Schedule 1 to the Reimbursement
agreement]
 
Date of Certificate:
Issuer:
 
The undersigned, a duly authorized signatory of the [HOUSING FINANCE AGENCY]
(the “Issuer”) hereby certifies to Fannie Mae and Freddie Mac (together, the
“GSEs”), to [BOND TRUSTEE] (the “Trustee”) and to U.S. Bank National
Association, as Administrator under that Administrative Agreement dated as of
December 9, 2009 among the GSEs and the Administrator (the “Administrator”),
with reference to the TCLF Documents, as follows:
 
On the date set forth above, the undersigned [is making] [hereby directs the
Trustee to make] the following payment to the Administrator pursuant to the TCLF
Documents:
 
(1). Total Amount of Payment. The undersigned [is transferring] [hereby directs
the Trustee to transfer] the amount of $           to the Administrator pursuant
to the TCLF Documents.





--------------------------------------------------------------------------------



 



(2). (a) Payment of Facility Fee. The amount transferred pursuant to Paragraph 1
is for payment of the Facility Fee under the Reimbursement Agreement. [OR]
 
(b) Payment of Other Fees. The amount transferred pursuant to Paragraph 1 is for
payment of the fee(s) due pursuant to Section [     ] of the Reimbursement
Agreement.
 
(3). Administrator Wiring Instructions. On the date hereof, the undersigned [is
transferring][hereby directs the Trustee to transfer] in immediately available
funds the amounts described in Paragraphs 1 and 2 above to the account of the
Administrator set forth below:
 
Administrator Wiring Instructions:
 
Financial Institution:  [TO BE PROVIDED BY Administrator]
Account Holder: [TO BE PROVIDED BY Administrator]
ABA Routing Number:  [TO BE PROVIDED BY Administrator]
Account Number: [TO BE PROVIDED BY Administrator]
 
(4). Schedule 1. The Issuer hereby certifies that the “Schedule 1” attached
hereto is the Schedule 1 to the Reimbursement Agreement, as such schedule has
been amended or modified pursuant to the terms of the Reimbursement Agreement.
 
Any capitalized, but undefined, term used in this Certificate is used as defined
in the TCLF Documents.
 
The Issuer hereby certifies that it is simultaneously providing a copy of this
Certificate to the Treasury’s Agent and the Trustee.
 
IN WITNESS WHEREOF, the [HOUSING FINANCE AGENCY] has executed and delivered this
Certificate as of the    day of           ,      .
 
[HOUSING FINANCE AGENCY]
 

  By: 
    



Authorized Signatory
 
[Issuer: Attach the current version of Schedule 1 to the Reimbursement
agreement]





--------------------------------------------------------------------------------



 



SCHEDULE 1
 
To Reimbursement Agreement dated as of [DATE], among [ISSUER], [TRUSTEE], Fannie
Mae
and Freddie Mac, concerning the [NAME OF BONDS] and the specified Series of
Bonds identified
below.
 
[Each column corresponds to a Series of Bonds.]
 

                                                                               
   
Bond Series Designation:
                                                                               
 
Rating Agency/ Issuer Bond
Rating on Bond Series:
                                                                               
 
CUSIP:
                                                                               
 
Bank Bond CUSIP:
                                                                               
 
Fannie Mae Loan No.:
                                                                               
 
Freddie Mac Loan No.:
                                                                               
 
Outstanding Principal Amount:
    $         $         $         $                                            
 
Remarketing Agent:
                                                                               
 
Maximum Interest Rate:
      %       %       %       %                                          
Bond Interest Payment Dates:
                                                                               
 
Series Maturity Date:
                                                                               
 
CLF Effective Date for Series:1
                                                                               
 
CLF Expiration Date for Series:2
                                                                               
 
Principal Portion of CLF:
    $         $         $         $    
Fannie mae:
         $              $              $              $    
Freddie mac:
         $              $              $              $                        
                     
Interest Portion of CLF:
    $         $         $         $    
Fannie mae:
         $              $              $              $    
Freddie mac:
         $              $              $              $                        
                     
Available Amount of CLF:
    $         $         $         $    
Fannie mae:
         $              $              $              $    
Freddie mac:
         $              $              $              $                        
                     


 

 
 
1 This date must be on or before January 29, 2010.
 
2 This date must be no later than the first to occur of (a) the third
anniversary of the Effective Date or (b) December 31, 2012.





--------------------------------------------------------------------------------



 



                                                                               
   
Days of Required Interest
Coverage:
      Days         Days         Days         Days                              
             
Identify any Existing Credit
Enhancement for Series:
                                                                               
 
day count basis for series:
                                                                               
 


 
Applicable to all Series of Bonds covered by the Credit and Liquidity Facility
(“CLF”):
 
1. Bond Interest Calculation Convention (i.e., 30/360):
                                                  
 
2. Type of Loan Collateral (i.e., single-family, multifamily, mixed):
                                                  
 
3. If single-family, is it whole loan, MBS or mixed?:
                                                  
 
4. Facility Fee Rate per annum:
 
First Year:                                                   
 
Second Year:                                                   
 
Third Year:                                                   
 
5. Facility Fee Payment Due Dates:
                                                  
 
6. Aggregate Amounts for all Bond Series:
 
Available Amount: $                                                  
 
Principal Portion: $                                                  
 
Interest Portion: $                                                  





--------------------------------------------------------------------------------



 



SCHEDULE 2
 
HEDGES, COUNTERPARTIES, COUNTERPARTY RATINGS, TERMINATION EVENTS,
COLLATERALIZATION REQUIREMENTS
 

                                        Outstanding
                          Swap
      Counterparty Ratings
  Termination
  Collateral
Bond Series
    Hedge
  Notional
  Counterparty
  (Moody’s/S&P/Fitch)
  Events
  Requirements
                                        See (1) below               See (2)
Below   See (3) Below


 
 

  (1)  [All Hedges relating to a Series of Bonds are floating rate to fixed rate
interest swaps. The Issuer pays a fixed rate and receives a percentage of [one
(1) month LIBOR].]     (2)  [Termination events are governed by the Master ISDA
Agreements between the Issuer and the Counterparties.]

 
[Generally, termination events are caused by [Illegality, Credit Event upon
Merger] or [ADDITIONAL TERMINATION EVENTS] [the long term rating of either party
from S&P or Moody’s is withdrawn, suspended or falls to or below BBB+/Baa1,
respectively]
 

  (3)  Collateral Thresholds — The Issuer is required to post if Mark to Market
exceeds :

 

     
Counterparty
  Threshold


                         
  $                         

                         
  $                         







--------------------------------------------------------------------------------



 



SCHEDULE 3
 
ISSUER INVESTMENT GUIDELINES





--------------------------------------------------------------------------------



 



SCHEDULE 4
 
QUARTERLY PORTFOLIO COMPOSITE
AND PERFORMANCE INFORMATION
(      QUARTER)
 

     
Issuer Name:
         
 
   
Specific Indenture Name:
         
 
   
Single family/Multifamily Breakdown:
  ____%/____%
 
   
MBS/Whole Loan Breakdown:
  ____%/____%


 
 
Ratings
 

                                                                  Issuer Bond
Rating                    
Bond Series Designation
    Fitch     Moody’s     S&P                    
 
                                     
 
                                     
 
                                     


 
 
Agency Mortgage-Backed Securities
 

                                       
FNM
    FRE     GN1     GN2                    
     %
         %          %          %                    


 
 
[remainder of page intentionally left blank]





--------------------------------------------------------------------------------



 



Whole Loan
 
 
Loan Type
 

                      Composite
Percentage         Interest Only          %         Step Rate          %        
30-Year Term          %         40-Year Term          %         Other Term    
     %        
Total Term
         %         Other Non-Conforming
(specify in separate
attachment)          %        


 
 
Mortgage Insurance
 

                                  Composite
Percentage     Current
Lowest Rating              
FHA
         %     —              
VA
         %     —              
RDA
         %     —              
Total Gov’t
         %     —              
PMI (by company)
         %     —              
[          ]
         %                    
[          ]
         %                    
[          ]
         %                    







--------------------------------------------------------------------------------



 



                           
[          ]
         %                    
Total PMI
         %     —              
Uninsured
         %     —              
TOTAL
    100%     —              


 
 
Portfolio Performance
 

                                              Previous
Quarter     Current Quarter
      Percentage
Change                    
60+ Days Delinquent
         %          %          %                    
90+ Days Delinquent
         %          %          %                    
Foreclosure
         %          %          %                    
Real Estate Owned
         %          %          %                    


 
 
Indenture Performance
 

                                                          Two Years
Prior     Previous
Year     Current Year     Percentage
Change
(Previous vs.
Current)                          
Profitability
                           %                          
Asset Coverage Ratio
                           %                          
Debt Coverage Ratio
                           %                          
Outstanding Bonds
    $          $          $               %                          
Cash as of% of
                       
Outstanding Bonds
         %          %          %          %                          
Investments as of % of
         %          %          %          %                          







--------------------------------------------------------------------------------



 



                                                          Two Years
Prior     Previous
Year     Current Year     Percentage
Change
(Previous vs.
Current)                           Outstanding Bonds                            
                      [     % Variable Rate
Debt]          %          %          %          %                          
[     % of Variable Rate
Debt Swapped]          %          %          %          %                      
   


 
 
Counterparty Exposure
 

                                                               
Name of Counterparty
    Two Years
Prior     Previous
Year     Current Year     Percentage
Change
(Previous vs.
Current)     Current
Lowest
Rating                                
[          ]
         %          %          %          %                                    
 
[          ]
         %          %          %          %                                    
 
[          ]
         %          %          %          %                                    
 
[          ]
         %          %          %          %                                    
 



